





Exhibit 10.2
FORM OF




MASTER LEASE AGREEMENT BETWEEN


[●]


A DELAWARE STATUTORY TRUST


AS LANDLORD, AND




[●]


AS MASTER TENANT








DATED AS OF [●]






--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
PAGE
NUMBER
1.Definitions
2
2.Lease
5
3.Project and Term of Agreement.
5
4.Rent.
7
5.Impositions
7
6.Repairs and Maintenance of the Project
9
7.Compliance with Requirements
11
8.Insurance
11
9.Surrender at End of Term
14
10.Landlord’s Right to Perform Master Tenant’s Covenants
15
11.Changes and/or Alterations by Master Tenant
15
12.Discharge of Liens
17
13.Use of Project
17
14.Entry to Project by Landlord
18
15.Waiver of Subrogation Right
18
16.Indemnification and Waiver
18
17.Damage or Destruction
19
18.Condemnation
20
19.Assignment, Subletting and Mortgaging
21
20.Events of Default and Landlord’s Remedies
24
21.Hazardous Substances
27
22.Subordination
29
23.General Provisions
30
24.Indemnification by Master Tenant
33
25.Jurisdiction and Venue
33
26.Waiver of Jury Trial
34
27.Easements; Estoppels; Attornment
34
28.Coordination with Loan Documents
34
29.Time is of the essence.
34



EXHIBITS:
EXHIBIT A - RENT
EXHIBIT B - LAND - LEGAL DESCRIPTION








i



--------------------------------------------------------------------------------








MASTER LEASE AGREEMENT
THIS MASTER LEASE AGREEMENT, is made effective as of [●], (“Agreement”), by and
between [●], a Delaware statutory trust (“Landlord”), and [●], a Delaware
limited liability company (“Master Tenant”).




1



--------------------------------------------------------------------------------








1.Definitions.
“Agreement” shall mean this Master Lease Agreement, as amended.
“Bankruptcy Code” has the meaning set forth in Section 19.9.
“Base Rent” shall have the meaning set forth in Section 4.1.1.
“Base Term” means a term beginning on the Commencement Date and expiring on [●].
“Capital Expenditures” means any improvements, replacements or material repairs
with respect to or relating to the Project which are properly capitalized
(rather than expensed) in accordance with generally accepted accounting
principles (“GAAP”).
“Capital Improvements” mean the Capital Expenditures, but excluding Landlord
Capital Improvements.
“Commencement Date” means the date of this Agreement.
“Condemnation Proceeding” means any action or proceeding brought by competent
authority for the purpose of any taking of the fee of the Project, including the
Improvements, or any part thereof or estate therein as a result of the exercise
of the power of eminent domain, including, but not limited to, a voluntary
conveyance to such authority either under threat of or in lieu of condemnation
or while such action or proceeding is pending.
“Damages” has the meaning set forth in Section 16.1.
“Default” has the meaning set forth in Section 20.1, after giving effect to all
applicable notice and cure periods.
“Default Rate” means the lesser of (i) [●] per annum, or (ii) the highest
interest rate per annum, permitted under the laws of the state in which the
Project is located, or under federal law, to the extent applicable.
“DST” shall mean (i) a Delaware statutory trust as such term is defined under
Delaware law, and (ii) an “investment trust” as defined in Treas. Reg.
§301.7701-4(c).
“Excess Uncontrollable Costs” has the meaning set forth in Section 4.5.
“Existing Obligations” has the meaning set forth in Section 3.3.
“Gross Revenues” shall mean the entire gross receipts of every kind and nature
from rentals and services made in, upon, or from the Project, whether upon
credit or for cash, in every department operating in the Project.
“Hazardous Substances” has the meaning set forth in Section 21.1.
“Hazardous Substances Costs” has the meaning set forth in Section 21.4.
“Imposition Payment” has the meaning set forth in Section 5.1.
“Impositions” means all ancillary fees and costs related to the Permitted
Mortgage (excluding fees and costs attributable to a Landlord default under the
Permitted Mortgage or other Landlord costs and expenses), and all taxes,
assessments, charges for utilities not paid for by subtenants, excises, levies,
license and permit fees and other governmental impositions and charges, general
and special, ordinary and extraordinary,




2



--------------------------------------------------------------------------------







unforeseen and foreseen, of any kind and nature whatsoever, which are imposed,
levied upon or assessed against or which arise with respect to the Project (or
any portion thereof) or any rights or obligations of Master Tenant under this
Agreement during the Term of this Agreement, including, but not limited to, any
sums payable hereunder.
“Improvements” means all buildings, structures and other improvements of any and
every kind or nature now or hereafter located on the Land. Such term shall
include, without limitation, all fixtures now or hereafter attached or affixed,
actually or constructively thereto, including, without limitation all pipes,
engines, wiring, heating, ventilating and air-conditioning equipment and
systems, plumbing and lighting fixtures, and other equipment or machinery used
in or about or for the maintenance or operation of the Project. Such term shall
not include any property owned by a Sublessee.
“Intangible Property” has the meaning set forth in Section 3.3.
“Land” means all of the tracts or parcels of land described in Exhibit B,
together with all rights, ways and easements appurtenant thereto.
“Landlord” means [●], a Delaware statutory trust and its successors or assigns.
“Landlord Capital Improvements” means expenditures with respect to (1) repairs
and replacements of the structure, foundations, roofs, exterior walls, parking
lots and improvements to meet the needs of tenants; (2) leasing commissions; (3)
certain Hazardous Substances Costs; (4) any repairs identified in the property
condition assessment report, or similar engineering report, performed in
connection with the acquisition of the Project; and (5) other improvements or
replacements to the Project that would be considered Capital Expenditures or
that are required by law.
“Landlord Casualty Costs” has the meaning set forth in Section 17.2.
“Landlord Costs” means Landlord Capital Improvements, as well as the costs to
make repairs to maintain the Project.
“Landlord Environmental Costs” has the meaning given such term in Section 21.4.
“Lender” means any lender under a Permitted Mortgage.
“Lender Requirements” means all requirements set forth in the Loan Documents
relating to Landlord, Master Tenant or the operation of the Project.
“Loan Documents” means all loan documentation executed and delivered by or on
behalf of Landlord or Master Tenant to the holder of a Permitted Mortgage.
“Management Agreement” means an agreement for the management of the Project.
“Master Tenant” means [●], a Delaware limited liability company, and its
successor or assigns.
“Master Tenant Capital Reserve Account” has the meaning set forth in Section
6.4.1.
“Operating Costs” means all costs and expenses (and taxes, if any, thereon) paid
or incurred in respect of the operations, maintenance, management and security
of the Project which, in accordance with generally accepted accounting
principles are properly chargeable to the operation, maintenance, management and
security of the Project, such as the cost of electricity, gas, oil, steam,
water, air conditioning and other fuel and utilities,




3



--------------------------------------------------------------------------------







property management fees, asset management fees, reasonable attorneys’ fees and
disbursements and auditing, management and other professional fees and expenses.
For the avoidance of doubt, Operating Costs does not include Rent.
“PCB” has the meaning set forth in Section 21.2.
“Permitted Mortgage” means any mortgage, deed of trust or other similar document
placed on the Project by Landlord in compliance with the terms of this
Agreement.
“Premium Payment” has the meaning set forth in Section 8.10.
“Project” means the Land and the Improvements.
“Projected Uncontrollable Costs” shall mean the projected Uncontrollable Costs.
“Remedial Work” has the meaning set forth in Section 21.5.
“Rent” shall mean, collectively, Base Rent and any other amounts payable by
Master Tenant to (or on behalf of) Landlord hereunder.
“Requirements” means all requirements relating to the Project, including without
limitation, planning, zoning, subdivision, environmental, toxic and hazardous
waste, health, fire safety, handicapped access and any other applicable federal,
state and local statutes, laws, ordinances, rules and regulations, as well as
any and all encumbrances, covenants, conditions, and restrictions, foreseen or
unforeseen, ordinary as well as extraordinary, which may affect the design,
construction, existence or use or manner of use of the Project or any portion
thereof.
“Restoration” means the restoration, repair, replacement, rebuilding or
alteration of the Project following a casualty or a partial Taking (including,
without limitation, the cost of all temporary repairs for the protection of
property pending the completion of permanent restoration, repair, replacement,
rebuilding or alterations), to a complete architectural unit of as nearly as
possible the same value, condition and character that existed immediately prior
to such casualty or Taking, to the extent permissible under applicable
Requirements, including, without limitation, all zoning and use requirements and
regulations.
“Service Contracts” has the meaning set forth in Section 3.3.
“Springing LLC” shall mean the limited liability company participating in the
Transfer Distribution as such term is defined in the certain trust agreement of
[●].
“Sublease” means any sublease of any or all of the Project permitted pursuant to
the terms of this Agreement including, but not limited to, the Existing
Obligations.
“Sublessee” means any sublessee of the Project under a Sublease.
“Successor Landlord” has the meaning set forth in Section 19.10.
“Supplemental Trust Reserve” has the meaning set forth in Section 6.4.2.
“Taking” means the event of vesting of title to the Project or any part thereof
or estate therein in the condemning authority as the result of any Condemnation
Proceeding.
“Term” means the Base Term.




4



--------------------------------------------------------------------------------







“Uncontrollable Costs” means real estate taxes, insurance costs, and the cost of
utility service provided to the Project.
“Use” means use primarily as a residential apartment project, provided that
certain de minimis retail activity shall also be permitted.
“Vesting Date” means the date of any Taking.

2.Lease. Landlord hereby leases to Master Tenant and Master Tenant hereby leases
from Landlord subject to the terms set forth in this Agreement, the Project
together with all Improvements, all appurtenances pertaining to the Project and
all rights of ingress and egress. Landlord shall deliver possession of the
Project to Master Tenant on the Commencement Date.

3.Project and Term of Agreement.
3.1.    The Term of this Agreement shall be for the Base Term unless sooner
terminated pursuant to the terms of this Agreement.
3.2.    Master Tenant hereby accepts the Project without any representation or
warranty by Landlord, express or implied in fact or by law, and expressly
without recourse to Landlord as to title to the Project, the nature, the
physical condition, suitability or usability thereof. Master Tenant shall take
the Project in an “As Is” condition as of the Commencement Date.
3.3.    The parties hereto acknowledge that the Project or portions thereof are
presently the subject of (i) leases, subleases, tenancies, licenses, occupancies
and rights of others, other than those established hereby, which relate to the
use of the Project or any portion thereof (collectively, the “Existing
Obligations”) and (ii) service contracts, which relate to the Project
(collectively, the “Service Contracts”). Landlord hereby assigns and transfers
to Master Tenant, to the extent transferable, as of the Commencement Date and
for the Term of this Agreement, all of Landlord’s rights, duties and obligations
under the Existing Obligations and the Service Contracts, including, without
limitation, the right to collect rents and other charges under the Existing
Obligations and to enforce the terms of the Existing Obligations and the Service
Contracts, and all of Landlord’s rights and interest in and to any intangible
property relating to the Project, including, without limitation, all trade names
and trademarks (collectively, the “Intangible Property”). Master Tenant does
hereby undertake, covenant and agree for and during the Term of this Agreement,
to do, perform and discharge any and all rights, duties and obligations in
connection with matters affecting the Existing Obligations, the Service
Contracts, the Intangible Property, the possession of the Project or the title
thereto which Landlord might otherwise have incurred during the Term of this
Agreement by reason of the Existing Obligations, the Service Contracts, the
Intangible Property or the ownership of the Project by Landlord. Subject to the
express terms, provisions and limitations set forth in this Agreement, Master
Tenant shall indemnify, protect, defend and hold Landlord harmless from and
against any and all liability, damage, loss, cost or expense (including
reasonable attorneys’ fees and expenses) actually suffered or incurred by
Landlord in direct connection with any or all of the Existing Obligations, the
Service Contracts, the Intangible Property or the ownership of the Project
arising or first accruing during the Term of this Agreement; provided, however,
that such indemnity shall not be applicable with respect to any liability,
damage, loss, cost or expense suffered or incurred by Landlord as a result of,
or due to, any negligent or willful act or omission of Landlord or its owners,
agents, employees, officers, directors, managers, members and partners. Master
Tenant’s obligations under this Section shall, as to matters arising, or
accruing from facts arising, prior to the termination or expiration of this
Agreement, survive the termination of this Agreement. To the extent Landlord is
required by the purchase agreement applicable to the acquisition of the Project
to remit any rent to the seller, then Master Tenant shall remit such rents to
the seller.




5



--------------------------------------------------------------------------------







3.4.    Landlord makes no warranty or representation, express or implied with
respect to the Project or the condition thereof, it being agreed that all risks
incident thereto are to be borne by Master Tenant. To the extent assignable,
Landlord hereby assigns to Master Tenant during the Term of this Agreement all
representations and warranties obtained by Landlord upon acquisition of the
Project, and any indemnities, third party warranties, guaranties (environmental
or otherwise) or rights to receive payment in favor of Landlord, or transferred
to Landlord regarding the Project obtained by Landlord upon acquisition of the
Project, to the extent such representations, warranties, indemnities, third
party warranties, guaranties and rights to receive payment survive the closing
of the purchase of the Project, and to the extent the same survive the closing,
but are not assignable by Landlord, Landlord hereby agrees, at Master Tenant’s
request and at Master Tenant’s sole cost and expense, to promptly raise and
diligently pursue (in a manner and pursuant to a strategy directed by Master
Tenant) claims against the seller of the Project or any other applicable party
regarding such representations, warranties, indemnities, third party warranties,
guaranties and rights to receive payment. In the event that Master Tenant fails
to pursue or enforce any right or remedy available to Master Tenant under the
purchase agreement, Landlord may, following written notice to Master Tenant,
pursue any such claims at its own expense.
3.5.    This Agreement is intended to be and shall be construed as an absolute
net lease, pursuant to which Landlord shall not be expected or required to make
any payment of any kind or be under any obligation or liability except for
Landlord Costs or as otherwise expressly set forth herein. Landlord and Master
Tenant agree that this Agreement is a true lease and does not represent a
financing arrangement, joint venture, management arrangement, or any arrangement
other than a true lease. Each party shall reflect the transactions represented
by this Lease in all applicable books, records and reports (including, without
limitation, income tax filings) in a manner consistent with “true lease”
treatment. Notwithstanding any law to the contrary, and except as otherwise
expressly set forth herein: (iii) this Agreement shall not be terminable by
Master Tenant and Master Tenant waives all rights, if any, conferred upon Master
Tenant by any statute, decree, order or otherwise to terminate or surrender this
Agreement; (iv) Master Tenant shall not be entitled to accept and waives all
rights, if any, conferred upon Master Tenant by any statute, decree, order or
otherwise to any abatement, deferral, reduction, set-off, counterclaim, defense
or deduction with respect to any Rent, and (v) Master Tenant’s obligations under
this Agreement including, but not limited to, Master Tenant’s obligation to pay
the full Rent due hereunder, shall not be affected by reason of: (a) any damage
to or destruction of the Project except as set forth in Section 17, (b) any
taking of the Project (or any part) by Condemnation or otherwise except as set
forth in Section 18, or (c) any other cause whether similar or dissimilar to the
foregoing.
3.6.    Landlord shall transfer all security deposits to Master Tenant in
compliance with applicable law including, if applicable, any requirement that
security deposits be maintained in separate accounts. Master Tenant will
indemnify Landlord from and against any or all losses, damages, costs and
liabilities suffered or injured by Landlord in connection with any such security
deposits so transferred, but only to the extent caused by or due to the gross
negligence or willful misconduct of Master Tenant or Master Tenant’s members,
managers, shareholders, partners, agents, employees, officers, directors or
authorized representatives.
3.7.    Upon the termination of this Agreement, Master Tenant’s rights and
obligations in and under all current Subleases shall automatically vest in
Landlord and Landlord shall be deemed, without further action required, to have
assumed all of Master Tenant’s obligations under the Subleases from and after
the effective date of the termination. Landlord also shall indemnify and hold
Master Tenant harmless from and against any and all liabilities, claims,
damages, losses, charges and expenses (including, without limitation, attorneys’
fees and expenses) arising out of or pursuant to any Sublease, which relate to
facts occurring from or after the effective date of the termination of this
Agreement.
3.8.    This Agreement shall terminate in the event that all or substantially
all of the Project is sold or transferred by Landlord in one transaction. Such
termination shall occur immediately after the sale. The




6



--------------------------------------------------------------------------------







transfer of the Project to the Springing LLC from Landlord, however, shall not
cause a termination, but rather in such event this Agreement shall be
automatically assumed by the Springing LLC, which shall be thereupon considered
the Successor Landlord (as defined below) for all purposes under this Agreement.

4.Rent.
4.1.    Master Tenant covenants to pay to Landlord, in lawful money of the
United States of America, without notice or demand and without any set-off,
deduction or abatement whatsoever (except as otherwise set forth herein), the
Rent as follows:
4.1.1.
Master Tenant shall pay the annual amount as set forth and identified as “Base
Rent” on Exhibit A hereto (“Base Rent”), payable in arrears on the last day of
each calendar month during the Term of this Agreement, or, if earlier, no later
than such other day as may be required by the holder of a Permitted Mortgage
under its applicable Loan Documents. Notwithstanding the foregoing, as an
administrative convenience to Landlord, Landlord hereby irrevocably directs
Master Tenant to pay such Base Rent directly to the holder of any Permitted
Mortgage, or otherwise in accordance with any Permitted Mortgage, on or before
the due date thereunder. Landlord will, for purposes of this Section, keep
Master Tenant informed of any changes to such obligations; and

4.2.    [Intentionally omitted].
4.3.    Any Rent not paid when due shall bear interest from the due date at the
Default Rate until paid in full.
4.4.    [Intentionally omitted].
4.5.    In the event that the Projected Uncontrollable Costs for any calendar
year (or stub period thereof, in the event that a lease year begins after
January 1 of a calendar year or ends before December 31 of a calendar year)
exceed the actual Uncontrollable Costs for such calendar year or stub period
thereof, Master Tenant shall pay to Landlord, as additional Rent hereunder, the
amount of such excess, within ninety (90) days following the end of the
applicable calendar year (or stub period thereof). If, however, the actual
Uncontrollable Costs for any calendar year (or stub period thereof) exceed the
Projected Uncontrollable Costs for such calendar year (or stub period thereof)
(such amount the “Excess Uncontrollable Costs”), then Master Tenant shall be
responsible for payment of such Excess Uncontrollable Costs, but shall be
entitled to reimbursement of such Excess Uncontrollable Costs by offsetting such
amount against Rent payable to the Trust pursuant to Section 4.1.2 beginning
with the first lease month that begins on or after ninety (90) days following
the end of such calendar year (or stub period thereof), and against such amounts
payable to Landlord in later months, if and as needed, until the full amount of
the Excess Uncontrollable Costs incurred for such calendar year (or stub period
thereof) have been reimbursed to the Master Tenant. Notwithstanding the
foregoing, so long as a Permitted Mortgage is outstanding, Master Tenant shall
not abate any Base Rent or Impositions.
4.6.    To the extent that monthly escrows are required by a holder of a
Permitted Mortgage, Master Tenant shall deposit monthly with Landlord (or
Landlord’s designee), simultaneously with its payment of Base Rent, one-twelfth
(1/12) of the Impositions and premiums for insurance required under Section 8
hereof, which amounts may be adjusted from time to time depending on such
Impositions and insurance premiums from time to time, in amounts sufficient to
pay the same when due.

5.    Impositions.
5.1.    Master Tenant shall pay (except as provided in Section 5.5) as
additional Rent, before any fine, penalty, interest or cost may be added
thereto, or become due or be imposed by operation of law for the non-




7



--------------------------------------------------------------------------------







payment thereof, all Impositions which at any time during the Term of this
Agreement may be assessed, levied, imposed upon, or become due and payable out
of or in respect of, or become a lien on (b) the Project or any part thereof or
(c) any use or occupation of the Project. If Landlord receives any bills for
such Impositions, Landlord shall promptly deliver such bills to Master Tenant.
To the extent that Master Tenant has paid as additional Rent the amount of any
Imposition or anticipated Imposition into any reserve or impound account
established by the holder of a Permitted Mortgage (an “Imposition Payment”),
Master Tenant shall be entitled to demand and receive funds directly from such
reserve or impound account from the holder of the Permitted Mortgage for the
payment of the applicable Imposition(s), in each case, subject to the provisions
of the Permitted Mortgage. Upon the funding of any Imposition Payment, Master
Tenant’s obligation to pay the Imposition corresponding to the Imposition
Payment shall be satisfied to the extent of the amount deposited. To the extent
any Permitted Mortgage requires an Imposition to be paid into an impound or
reserve, Master Tenant shall make such payment.
5.2.    If at any time during the Term of this Agreement the methods of taxation
prevailing at the Commencement Date shall be altered so as to cause the whole or
any part of the Impositions now levied, assessed or imposed on real estate and
the improvements thereon to be levied, assessed and imposed wholly or partially
as a capital levy or otherwise, on the rents received therefrom, or if as a
result of any such alteration of the methods of taxation, any gross receipts or
franchise tax (other than income taxes), assessment, levy or other tax or charge
shall be measured by or be based, in whole or in part, upon the Project and
shall be imposed upon Landlord then all such taxes, assessments, levies or
charges so measured or based, shall be deemed to be included within the term
“Impositions” for the purposes hereof, and Master Tenant shall pay and discharge
the same as herein provided in respect of the payment of Impositions. Each such
tax, assessment, levy or charge shall be deemed to be an item of additional Rent
hereunder.
5.3.    In the case of assessments for local improvements or betterments which
may by law be payable in installments, Master Tenant (subject to Section 5.7)
shall only be obligated to pay such installments which are currently due or such
installments as fall due during the Term of this Agreement, together with
interest on deferred payments, provided that Master Tenant shall take such steps
as may be prescribed by law to convert the payment of the assessment into
installment payments, and Landlord hereby agrees to cooperate with Master Tenant
to effect the same. Such payments of installments and any interest thereon shall
be made before any fine, penalty, interest or cost may be added thereto for
non-payment of any installment.
5.4.    Subject to Section 5.5, in any suit or proceeding arising out of the
failure of Master Tenant to keep any covenant in the provisions of this Section
5, the certificate or receipt of the department, officer or bureau charged with
collection of the Impositions, showing that the Impositions are due and payable
or have been paid, shall be prima facie evidence that such Impositions were due
and payable as a lien or charge against the Project or that the same have been
paid as such by Landlord.
5.5.    Master Tenant shall have the right, after prior written notice to
Landlord and with Landlord’s consent, to contest or review by appropriate legal
proceedings or in such manner as Master Tenant in Master Tenant’s opinion shall
deem advisable (which proceedings or other steps taken by Master Tenant if
instituted shall be conducted diligently and solely at Master Tenant’s own
expense) any and all Impositions levied, assessed or imposed against the Project
or taxes in lieu thereof required to be paid by Master Tenant, provided that
such contest shall not operate to prevent or in any way impair or delay a sale
of the Project by Landlord or result in a tax sale of the Project or any portion
thereof. Landlord, at the request of Master Tenant, will join in any such
contest or proceeding and will execute any agreement in form and substance
satisfactory to Landlord in settlement of any of those contests or proceedings
and any documents in implementation thereof if it is necessary to do so in order
to prosecute such proceeding, but Master Tenant in those circumstances must
defend and hold Landlord harmless from and against any and all liability, loss,
cost and expense (including without limitation, reasonable attorneys’ fees and
expenses) suffered or incurred by Landlord in connection therewith.




8



--------------------------------------------------------------------------------







All payments required to be made by Landlord pursuant to any Impositions shall
be reimbursed to Landlord by Master Tenant within thirty (30) days. In any
event, no such contest shall defer or suspend Master Tenant’s obligations to pay
the Impositions as herein provided, but if by law it is necessary that such
payment be suspended to preserve or perfect Master Tenant’s contest, then the
contest shall not be undertaken without there being first furnished to Landlord
security in form reasonably satisfactory to Landlord, and in an amount
sufficient to pay such Impositions, together with all interest and penalties
thereon upon conclusion of the contest and all costs thereof that may be imposed
upon Landlord or the Project, and Master Tenant shall defend and hold Landlord
harmless from and against any and all liability, loss, cost and expense suffered
or incurred by Landlord in connection therewith. Nothing in this Section 5.5
shall be in derogation of Landlord’s right to contest or review any Impositions
by legal proceedings or in such other manner as may be available to Landlord
upon ten (10) days’ prior written notice to Master Tenant.
5.6.    At Landlord’s written request, Master Tenant shall deliver to Landlord
copies of all paid bills or other evidence of payment for Impositions prior to
the date any fine, interest or cost may be imposed for the nonpayment thereof.
5.7.    Any Impositions relating to a fiscal period of the taxing authority
occurring at the beginning or end of the Term of this Agreement, only a part of
which fiscal period is within the Term of this Agreement (whether or not such
Impositions are assessed, levied, imposed or become a lien or shall become
payable, during the Term of this Agreement) shall be apportioned and adjusted
between Landlord and Master Tenant so that Landlord shall only be responsible in
respect to that portion of such Impositions which bear the same ratio to the
full Impositions that the part of the fiscal period which falls outside the Term
of this Agreement bears to the entire fiscal period. Master Tenant shall be
responsible for the Impositions that fall within the Term of this Agreement.
5.8.    Landlord hereby designates Master Tenant to act on its behalf, and,
during the Term of this Agreement, assigns to Master Tenant Landlord’s rights
and interest, subject in all cases to the terms and conditions of the Loan
Documents then in effect: (a) to complete, terminate or settle any appeal
proceedings pending on the Commencement Date with respect to real estate tax
assessments of the Project for periods prior to the Commencement Date, (b) to
determine the need to initiate an appeal of any real estate tax assessment of
the Project with respect to periods prior to or after the Commencement Date, and
to complete, terminate or settle any such appeals, and (c) to engage legal
counsel in connection with the foregoing, provided, however, that any refunds or
settlement monies resulting from such appeals shall be applied as follows: (i)
first, to the payment of all attorneys’ fees and costs attendant to such
appeals, (ii) second, to any subtenants to the extent such subtenants are
entitled to a portion of such refunds or monies under their respective subleases
and (iii) third, so long as Master Tenant is not in Default hereunder, to Master
Tenant. Master Tenant shall pay all costs, including attorneys’ fees and costs,
attendant to such appeals (to the extent not covered by the application of any
refunds or settlement monies) and Landlord shall have no obligation to pay the
same. At Master Tenant’s sole cost and expense, Landlord shall cooperate with
Master Tenant to the extent Landlord’s participation is necessary to initiate,
settle, terminate, extend or amend such appeals or to otherwise secure any
refunds.

6.    Repairs and Maintenance of the Project.
6.1.    Except for Landlord Costs, throughout the Term of this Agreement, Master
Tenant, at Master Tenant’s sole cost and expense, shall take good care of the
Project and shall put, keep and maintain the same and every part thereof in a
condition substantially the same as the condition of the Project on the
Commencement Date (ordinary wear and tear excepted), and shall make all
necessary repairs thereto of whatsoever nature or kind, interior and exterior,
structural and nonstructural, ordinary and extraordinary and whether now
foreseeable or not foreseeable, and including, without limitation, any repairs
or other work required (i) by contract or Requirements under all Existing
Obligations affecting all or any part of the Project or (ii) subject to any
contrary terms of Sections 17 or 18, following a Taking or a casualty. Other
than responsibility for Landlord Costs, and




9



--------------------------------------------------------------------------------







subject to any contrary provisions of Sections 17 and 18, Master Tenant (and not
Landlord) shall have full and sole responsibility for the condition, operation,
repair, replacement, maintenance and management of the Project.
6.2.    To the extent there are reserves established under the Permitted
Mortgage that are applicable to any maintenance, repairs or replacements, the
monthly deposits which will be paid by Master Tenant together with other
Impositions escrow deposits, Master Tenant shall have access to such reserves to
fund some or all of any such costs to the same extent as Landlord would have
such access under the Loan Documents. If any reserve is established under the
Loan Documents for or permitted for the payment of Landlord Costs, or if any
portion of any monthly payments or reserves required under the Loan Documents is
reasonably attributable to Landlord Costs, Landlord, and not Master Tenant,
shall be responsible for payment of all related contributions to such
reserve(s), and Master Tenant shall have access to such reserves to pay for the
work for which the reserves were set aside.
6.3.    In addition to the foregoing, during the existence of a Permitted
Mortgage, Master Tenant shall further maintain and repair the Project in
accordance with any Lender Requirements.
6.4.    Reserve Accounts.
6.4.1.    Master Tenant shall be responsible to perform all Capital Improvements
that, in Master Tenant’s reasonable discretion, are necessary to properly
maintain the Project in accordance with its Use. Master Tenant may in its
discretion establish a reserve account to fund and pay for Capital Improvements
for which it is responsible to fund (the “Master Tenant Capital Reserve
Account”). If the Master Tenant Capital Reserve Account, if established, does
not contain sufficient funds to fully reimburse Master Tenant, Master Tenant
shall be obligated to separately fund such costs, but in all instances excluding
Landlord Costs, which shall remain the responsibility of and shall be funded by
Landlord. Landlord, however, shall not be obligated to pay for any Landlord
Costs required (i) due to the gross negligence or willful misconduct of Master
Tenant or Master Tenant’s members, managers, shareholders, partners, agents,
employees, officers, directors or authorized representatives or (ii) that arise
directly or indirectly from or in connection with the presence or release of any
Hazardous Substance (as defined in Section 21.1) in or into the air, soil,
surface, water, groundwater or soil vapor at, on, under, over or within the
Project, or any portion thereof from and after the Commencement Date and
otherwise during the Term, in either of which event such Landlord Capital
Improvements shall be the responsibility of Master Tenant. Any funds held in the
Master Tenant Capital Reserve Account shall belong to Master Tenant and shall be
transferred to Master Tenant upon termination of this Agreement.
6.4.2.    Landlord shall establish a “Supplemental Trust Reserve” for the
benefit of Landlord and the Project to pay for Landlord Costs and other Project
costs, expenses and fees, including but not limited to repairs and renovations.
Master Tenant may in its sole discretion draw upon these reserves to satisfy
Landlord Costs, and for other Project costs and expenses. Landlord shall deposit
into the Supplemental Trust Reserve funds raised in its private placement
offering of DST Interests, in an amount equal to $[●] if the maximum amount of
DST Interests is sold. All funds held in such Supplemental Trust Reserve shall
belong to Landlord and, subject to any contrary terms of any Loan Documents, and
to the extent that any funds remain they shall be transferred to Landlord upon
termination of this Agreement. Notwithstanding anything else herein, after the
Landlord’s initial deposit of $[●], the Landlord has no obligation to fund the
Supplemental Trust Reserve at any time during which the Supplemental Trust
Reserve contains funds in excess of $[●]. If funds in the Supplemental Trust
Reserve exceed $[●], the Landlord, at its sole discretion, may withdraw such
excess funds and distribute them to its beneficial interest holders. At the end
of any calendar year, the cash-on-hand in the Supplemental Trust Reserve shall
not be less than $[●]. If there is less than $[●] at the end of any calendar
year, the Landlord will replenish the Supplemental Trust Reserve so that it
contains at least $[●]. If such replenishment is not funded by the Landlord, the
Master Tenant may fund the same and




10



--------------------------------------------------------------------------------







offset such amounts from Supplemental Rent until the Supplemental Trust Reserve
contains at least $[●].
6.4.3.    Master Tenant may draw upon the Supplemental Trust Reserve (and any
such other

reserves available under the Loan Documents) for Capital Improvements (including
Landlord Cost

items) with a useful life beyond the term of this Agreement.
6.5.    Master Tenant may satisfy its funding obligations for any Capital
Improvements to the extent, if any, that insurance proceeds are made available
to Master Tenant’s or Landlord’s insurance carrier and such proceeds are used to
perform the Capital Improvements.
6.6.    Throughout the Term of this Agreement, Master Tenant shall not
intentionally cause any waste, damage, disfigurement or injury to the Project or
any part thereof.
6.7.    Master Tenant may enter into a Management Agreement for the management
and operation of the Project as contemplated hereunder. Landlord shall not have
any rights or obligations under the Management Agreement; provided, that at all
times the Management Agreement shall be subject and subordinate to this
Agreement.

7.    Compliance with Requirements.
7.1.    Throughout the Term of this Agreement, Master Tenant, at Master Tenant’s
sole cost and expense (except for Landlord Capital Improvements which shall be
at Landlord’s expense) and in all material respects, shall promptly comply with
all present and future Requirements whether or not such Requirements shall
necessitate structural changes or improvements or interfere with the use and
enjoyment of the Project, or any part thereof. If Landlord receives any notices
regarding Requirements, Landlord shall promptly deliver the same to Master
Tenant.
7.2.    Master Tenant shall have the right, solely at Master Tenant’s own
expense, without cost or expense to Landlord, to contest by appropriate legal
proceedings diligently conducted in good faith, in the name of Master Tenant,
the validity or application of any Requirements, provided, however, that Master
Tenant may delay compliance therewith until the final determination of such
proceeding only if by the terms of any such Requirements, compliance therewith
pending the prosecution of any such proceeding may legally be delayed without
the incurrence of, or the risk of incurring, any fine, lien, charge or liability
of any kind against the Project or Master Tenant’s leasehold interest therein
and without subjecting Master Tenant or Landlord to the risk of any liability,
civil or criminal, for failure so to comply therewith. To the extent reasonably
required and at Master Tenant’s request and sole cost and expense, Landlord
hereby agrees to cooperate with and assist Master Tenant with such contests.

8.    Insurance.
8.1.    Master Tenant shall, at Master Tenant’s sole cost and expense, at all
times throughout the Term of this Agreement, maintain the insurance below
enumerated on the Project, or cause such insurance to be maintained, for the
mutual benefit of Landlord and Master Tenant. Landlord, in its sole discretion
and at the cost of Master Tenant, may elect for such insurance be maintained by
its advisor through its advisor’s master insurance program including without
limitation all coverages and limits available under such program including
program deductibles applicable to the Project:




11



--------------------------------------------------------------------------------







8.1.1.
All risk or special form property insurance on the Improvements in an amount not
less than 100% of the full replacement cost of the Improvements with a
replacement Cost endorsement. Such property insurance shall include but not be
limited to fire and extended coverage, terrorism, earthquake, flood, hail, wind
and named windstorm. Terrorism coverage may be provided under The Terrorism Risk
Insurance Act of 2002 or successor acts or separate policy. “Full replacement
cost” as used herein means the cost of replacing the Improvements (exclusive of
the cost of excavations, foundation and footings below the lowest basement
floor) without deduction for physical depreciation thereof;

8.1.2.
boiler and machinery insurance as may reasonably be required to cover physical
damage to the Improvements and to the major components of any central heating,
air-conditioning or ventilation systems;

8.1.3.
provided that the Project, or any portion thereof, is located in an area
designated as a flood prone area participating in the National Flood Insurance
Program, flood insurance in an amount equal to the full replacement cost or the
maximum amount then available under National Flood Insurance Program, unless
neither the Project, nor any portion thereof, is located within a 100 year flood
plain as determined by the Federal Insurance Administration;

8.1.4.
during any changes or alterations of the Project or any part thereof and during
any Restoration following a Taking or a casualty, all risk builder’s risk
insurance in an amount not less than 100% of the full replacement cost of the
Improvements which may be provided under a separate policy or insured under the
policy described in Section 8.1.1;

8.1.5.
business interruption or business income insurance against loss of profits or
rental under a business interruption insurance policy or under a rental value
insurance policy covering risk of loss due to the occurrence of any of the
hazards covered by the policies described in Sections 8.1.1, 8.1.2 and 8.1.3,
and (to the extent insurance covering such hazards is generally obtainable) in
Section 8.1.4 in an amount not less than the aggregate requirements for the
period of twelve (12) months following the occurrence of the insured casualty
for: (i) Base Rent, or, if such amounts exceed the Base Rent, the rental
payments due Master Tenant under the Subleases, (ii) Impositions, and (iii)
premiums on insurance required to be carried pursuant to this Section 8;

8.1.6.
commercial general liability insurance including contractual liability, on an
occurrence basis against claims for bodily injury, personal and advertising
injury, and property damage (including, without limitation, elevators and/or
escalators) and the sidewalks, driveways and curbs adjacent thereto with limits
not less than $1,000,000 per occurrence, combined single limit and $2,000,000
annual aggregate on a per location basis;

8.1.7.
auto liability insurance, as applicable, for bodily injury and property damage,
combined single limit, with limits not less than $1,000,000 each accident for
any owned, hired or non-owned autos;

8.1.8.
umbrella excess liability insurance excess of the required commercial general
liability and auto liability insurance with limits not less than $10,000,000 per
occurrence and $10,000,000 annual aggregate (or other limits as otherwise deemed
appropriate by Master Tenant and Landlord); and

8.1.9.
any other insurance or coverages applicable to the Project which are deemed
appropriate by either Landlord or its advisor or with respect to any loan on the
Project are required to be maintained by the Landlord, owner or operator of the
Project pursuant to the terms of any Permitted Mortgage; provided that such
insurance shall only be required to be maintained by Master Tenant during the
term of the Permitted Mortgage.





12



--------------------------------------------------------------------------------







8.2.    All insurance provided for under this Agreement shall be effected under
valid enforceable policies issued by insurers licensed or authorized to do
business in the State where the Project is located with an AM Best’s Rating of
not less than A-VIII. The original policies or, where covered under a blanket
insurance program of Landlord’s advisor, redacted lead carrier policies issued
for coverage required under Section 8.1 and the certificates of insurance issued
as evidence of coverage for the policies under Section 8.1 shall be delivered to
Landlord within five (5) days of Master Tenant’s receipt of Landlord’s written
request therefor. Prior to the expiration date of any policy required pursuant
to this Section, an insurance certificate (as evidence of the insurance required
pursuant to Section 8.1) shall be delivered by Master Tenant to Landlord.
Satisfactory evidence of payment of the premium on such policy shall be
delivered when available from the insurance broker for the policies in force in
accordance with carrier payment terms. To the extent obtainable, all such
policies shall contain agreements by the insurers that (i) no act or omission by
Master Tenant shall impair or affect the rights of the insured to receive and
collect the proceeds under the policies; and (ii) such policies shall not be
cancelled except upon not less than ten (10) days’ prior written notice to
Master Tenant, Landlord, and mortgagee.
8.3.    The business interruption policy referred to in Section 8.1.5 shall name
Landlord as loss payee. To the extent Master Tenant is in Default under this
Agreement, Landlord shall retain and apply the proceeds, if any, of such rental
value insurance first towards the payment of Base Rent, second to the payment of
Impositions, and third to the portion of accrued Rent. Any balance of such
portion of the total proceeds remaining after such Default has been cured shall
be paid to Master Tenant, unless Master Tenant is again in Default under this
Agreement, in which case said proceeds shall be retained by Landlord.
8.4.    Except as provided in Section 8.3, all policies of insurance shall name
Master Tenant as the insured and Landlord, Landlord’s advisor, Landlord’s
property manager, and any other Landlord designated parties (and Master Tenant,
if applicable) as an additional insured, as their respective interests may
appear. All liability insurance required in this Section 8 shall be primary
insurance for the benefit of Master Tenant, Landlord, Landlord’s advisor, and
Landlord’s property manager for all third party bodily injury and property
damage claims or incidents arising out of or occurring at the Project.
8.5.    Subject to the terms of any loan documents evidencing a Permitted
Mortgage, the loss, if any, under said property insurance policies referred to
in Section 8.1 shall be adjusted with the insurance companies solely by Master
Tenant, except that in case of any particular property damage occurring during
the last year of the Term of this Agreement and resulting in damage or
destruction exceeding $3,000,000, no adjustment shall be made with the insurance
companies without the prior written approval of Landlord.
8.6.    The loss, if any, under all property insurance policies of insurance of
the kind referred to in Section 8.1 shall be payable to Master Tenant, unless
the casualty results in Master Tenant’s termination of this Agreement pursuant
to the provisions of Section 17, in which event the loss shall be payable to
Landlord.
8.7.    Nothing contained in the foregoing provisions of this Section shall
prevent Master Tenant from taking out insurance of the kind and in the amount
provided for under Sections 8.1 or 8.2 under a blanket insurance policy or
policies which cover the properties owned or operated by Master Tenant or its
affiliates as well as the Project; provided, however, if such insurance is
provided pursuant to a blanket policy, such blanket policy shall have “Agreed
Amount Endorsement” or no co-insurance condition.
8.8.    The requirements of this Section 8 shall not be deemed or construed to
negate or modify Master Tenant’s obligations to defend and indemnify Landlord
pursuant to the provisions of this Agreement, or to negate or modify Master
Tenant’s obligations to restore the Project following a Taking or casualty
pursuant to the provisions of this Agreement.
8.9.    Notwithstanding anything herein to the contrary, to the extent required
in any Permitted Mortgage the holder of the Permitted Mortgage shall be named an
additional insured under any liability policies and




13



--------------------------------------------------------------------------------







mortgagee under property insurance policies and proceeds shall be payable to
holder as a mortgagee under a standard mortgagee clause in favor of, and
acceptable to, such holder. Master Tenant’s obligations hereunder to deliver
certificates of insurance or insurance policies to Landlord shall, during the
time any Permitted Mortgage is in existence, include delivery of such items to
such lender in addition to (or where necessary in lieu of) delivery of such
items to Landlord. To the extent that any insurance proceeds are paid to the
lender under a Permitted Mortgage in accordance with the requirements of the
Permitted Mortgage, such payment (and, as applicable, the use of any such
proceeds by Master Tenant to repair any related damage in accordance with the
terms of the Permitted Mortgage), will be deemed to satisfy Master Tenant’s
obligations under this Agreement, including Section 17, where such proceeds
would, without such Permitted Mortgage, be available to Master Tenant to perform
its repair obligations under this Agreement. Master Tenant’s and Landlord’s
rights in and to any insurance proceeds are subject to the rights of the holder
of a Permitted Mortgage under the Permitted Mortgage.
8.10.    To the extent that Master Tenant has paid as Base Rent any amount for
the payment of any insurance premium or anticipated insurance premium into any
reserve or impound account established by the holder of a Permitted Mortgage (a
“Premium Payment”), Master Tenant shall be entitled to demand and receive funds
directly from such reserve or impound account from the holder of the Permitted
Mortgage for the payment of the applicable insurance premium(s) in each case, in
accordance with the terms and conditions of the Permitted Mortgage. Upon the
funding of any Premium Payment, Master Tenant’s obligation to maintain the
insurance corresponding to the Premium Payment shall be satisfied in full for
the applicable period. To the extent any Permitted Mortgage requires a Premium
Payment to be paid into an impound or reserve, Master Tenant shall make such
payment.

9.    Surrender at End of Term.
9.1.    Upon termination of this Agreement, Master Tenant shall quit and
surrender the entire Project (including, without limitation the Improvements) to
Landlord, without payment or off-set, in a condition substantially similar to
the condition of the Project on the Commencement Date, reasonable wear and tear
and Capital Improvements excepted, free and clear of all leases and occupancies
other than (a) the Existing Obligations (to the extent the same have not expired
or have since been terminated), (b) Subleases and (c) any other leases and
occupancies which Landlord has expressly agreed in writing shall survive the
expiration or sooner termination of this Agreement, and free and clear of all
liens and encumbrances other than those, if any, created by Landlord and any
Permitted Mortgage. Upon termination of this Agreement, Master Tenant shall
assign the items set forth in (a), (b) and (c) above to Landlord.
9.2.    Any personal property of Master Tenant, any subtenant, any space tenant,
any occupant, any business invitee or any licensee, which shall remain upon the
Project after the expiration or sooner termination of this Agreement and the
removal of Master Tenant, such subtenant, such space tenant, such occupant, such
business invitee or such licensee from the Project, or the abandonment or
vacation of the Project by Master Tenant or such subtenant, space tenant,
occupant, business invitee or licensee, may, at the option of Landlord, be
deemed to have been abandoned and either may be retained by Landlord as
Landlord’s property or may be disposed of, without accountability, in such
manner as Landlord may see fit, and Master Tenant agrees to defend, indemnify
and hold Landlord harmless from and against any and all liabilities, claims,
damages, losses, charges and expenses (including, without limitation, attorneys’
fees and expenses) arising in any way from such retention or disposition.
9.3.    If Master Tenant does not vacate the Project upon expiration or sooner
termination of this Agreement, then Landlord shall have the option to treat
Master Tenant as a month-to-month tenant, subject to all of the provisions of
this Agreement, except that: (i) the term shall be month-to-month and (ii) the
rent (excluding Impositions which will also be payable) shall be an amount equal
to 125% of the prior monthly installment of Rent.




14



--------------------------------------------------------------------------------







9.4.    Landlord shall not be responsible for any loss or damage occurring to
any property owned by Master Tenant, any subtenant, any space tenant, any
occupant, any business invitee or any licensee.
9.5.    The terms, covenants, provisions and conditions of this Section 9 shall
survive the expiration or sooner termination of this Agreement.

10.    Landlord’s Right to Perform Master Tenant’s Covenants.
10.1.    If Master Tenant shall at any time fail to (i) pay any Impositions in
accordance with the provisions of Section 5, (ii) maintain any of the insurance
policies provided for in Section 8, (iii) discharge any lien or other
encumbrance that Section 12 requires Master Tenant to discharge, (iv) comply
with the provisions of Section 21, or (v) make any other payment or perform any
other act on Master Tenant’s part to be made or performed pursuant to this
Agreement, then, after twenty (20) days’ prior written notice to Master Tenant
or without notice in case of an emergency (which shall include, but shall not be
limited to, danger to person or property or the imposition of a monetary fine or
penalty on Landlord or Landlord’s exposure to possible liability or where the
due date for such payment or performance shall have passed or shall occur within
such twenty (20) day period) and without waiving, or releasing Master Tenant
from any obligation of Master Tenant contained in this Agreement, Landlord may
(but shall be under no obligation to):
10.1.1.
pay all Impositions payable by Master Tenant pursuant to the provisions of
Section 5;

10.1.2.
take out, pay for and maintain any of the insurance policies provided for in
Section 8;

10.1.3.
discharge such lien or encumbrance for Master Tenant’s account;

10.1.4.
make any payment and perform any action on Master Tenant’s behalf to be made or
performed pursuant to Section 21, and enter upon the Project for that purpose
and take all such action thereon as may be necessary therefor; and/or

10.1.5.
make any other payment or perform any act on Master Tenant’s behalf to be made
or performed hereunder as provided in this Agreement, and enter upon the Project
for that purpose and take all such action thereon as may be necessary therefor.

10.2.    All sums so paid by Landlord and all costs and expenses incurred by
Landlord in connection with the performance of any such act, together with
interest thereon at the Default Rate from the respective dates of Landlord’s
making of each such payment or incurring of each such cost and expense, shall
constitute additional Rent payable by Master Tenant under this Agreement and
shall be paid by Master Tenant to Landlord on demand. Landlord shall not be
limited in the proof of any damages which Landlord may claim against Master
Tenant arising out of or by reason of Master Tenant’s failure to provide and
keep in force insurance which Master Tenant is required to keep in force under
this Agreement. Landlord shall also be entitled to recover, as damages for such
breach, the uninsured amount of any loss to the extent of any deficiency in the
insurance required by the provisions of this Agreement, damages, costs and
expenses of suit suffered or incurred by reason of damage to, or destruction of,
the Project, or any part thereof, occurring during any period when Master Tenant
shall have failed or neglected to provide insurance as aforesaid.
10.3.    Master Tenant’s obligations under this Section 10 shall, as to matters
arising prior to the expiration or sooner termination of this Agreement, survive
for one (1) year following the expiration or sooner termination of this
Agreement.

11.    Changes and/or Alterations by Master Tenant.




15



--------------------------------------------------------------------------------







11.1.    Subject to the Loan Documents and Section 11.3 below, Master Tenant
shall have the right at any time and from time to time during the Term of this
Agreement to make, at Master Tenant’s sole cost and expense (provided that any
Landlord Costs shall be at Landlord’s expense) and in its sole discretion,
structural and nonstructural changes and alterations in or to the Improvements
without Landlord’s consent, subject however, in all cases to the following:
11.1.1.
No change or alteration shall be undertaken until Master Tenant shall have
procured and paid for, so far as the same may be required, from time to time,
all permits and authorizations of all municipal departments and governmental
subdivisions having jurisdiction. Landlord shall join in the application for
such permits and authorizations whenever such action is necessary; provided that
Landlord shall not incur or be subject to any liability or expense as a result
of joining in said application.

11.1.2.
No change or alteration shall be made that could materially reduce the value of
the Project below its value immediately before such change or alteration, result
in a material change in the usefulness of the Project from its intended Use, or
that would violate the terms of any Sublease.

11.1.3.
Any change or alteration shall be made promptly and in a good and workmanlike
manner and in compliance with all applicable permits and authorizations, and all
Requirements shall be completed at least three (3) months prior to the end of
the Term of this Agreement.

11.1.4.
The cost of any such change or alteration shall be promptly paid by Master
Tenant (or from the Master Tenant Capital Reserve Account, if any, in the event
of a Capital Improvement other than disputed items) so that the Project shall at
all times be free and clear of liens and/or encumbrances for labor and materials
supplied or claimed to have been supplied to the Project.

11.1.5.
All changes and alterations to the Improvements made by or on behalf of Master
Tenant shall be and become the property of Landlord upon termination of this
Agreement and for purposes of this Agreement shall be deemed to be a part of the
Improvements. Master Tenant shall diligently prosecute to completion all such
changes and alterations once commenced, and Master Tenant’s obligation to
complete the same pursuant to the terms of this Agreement shall survive the
expiration or sooner termination of this Agreement.

11.1.6.
Any such changes and alterations provided for in this Section 11 shall be
performed by Master Tenant in full compliance with the Lender Requirements.

11.2.    Master Tenant covenants that in performing any work or repairs to, or
restoration, replacement or rebuilding of, any portion of the Improvements
required or permitted to be performed by Master Tenant pursuant to this
Agreement, Master Tenant shall, to the extent applicable, comply with the
provisions set forth in this Section 11.
11.3.    Notwithstanding anything in this Agreement or in the Loan Documents, to
the extent that Master Tenant makes any changes or alterations to the Project
that constitute more than minor, non-structural modifications, Master Tenant
must, prior to making any such changes or alterations, (a) provide thirty (30)
days’ advance written notice to Landlord setting forth the details of such
alterations so that Landlord, to the extent it is a DST, may effectuate a
transfer of the Project if necessary to a newly-formed Delaware limited
liability company and in accordance with the trust agreement of Landlord, or (b)
execute an agreement with Landlord to the effect that at the end of the Term of
this Agreement, Master Tenant shall restore the Project to a condition
substantially the same as the condition of the Project on the Commencement Date.
Notwithstanding anything else in this Agreement, at any time that Landlord is a
DST, Landlord shall not have the right, power or ability to make more than minor
non-structural modifications to the Project (in accordance with Revenue Ruling
2004-86).




16



--------------------------------------------------------------------------------








12.    Discharge of Liens.
12.1.    Master Tenant covenants and agrees that Master Tenant shall not create
or permit to be created or to remain, and shall discharge, any lien, encumbrance
or charge which might be or become a lien, encumbrance or charge upon the
Project or any part thereof or the income therefrom, and Master Tenant shall not
suffer any other imposition whereby the estate, right and interest of Master
Tenant in the Project or any part thereof might be impaired, provided that any
Impositions may, after the same become a lien on the Project, be paid or
contested in accordance with Section 5, and any mechanic’s, laborer’s or
materialman’s lien may be discharged in accordance with Section 12.2.
12.2.    If any mechanic’s, laborer’s or materialman’s lien shall at any time be
filed against the Project or any part thereof, Master Tenant, within thirty (30)
days after notice of the filing thereof, shall cause the same to be discharged
of record by payment, deposit, bond, order of a court of competent jurisdiction
or otherwise. If Master Tenant shall fail to cause such lien to be discharged
within the period aforesaid, then, in addition to any other right or remedy
available to Landlord hereunder, at law or in equity and including those set
forth in Section 20, Landlord may, but shall not be obligated to, discharge the
same either by paying the amount claimed to be due or by procuring the discharge
of such lien by deposit or by bonding proceedings. Any amount so paid by
Landlord and all costs and expenses incurred by Landlord in connection
therewith, including, without limitation, amounts paid in good faith settlement
of such lien and attorneys’ fees and expenses, together with interest thereon at
the Default Rate from the respective dates of Landlord’s making the payment or
incurring the cost and expense to the date Landlord is in actual receipt of such
amount from Master Tenant, shall constitute additional Rent payable by Master
Tenant under this Agreement and shall be paid by Master Tenant to Landlord on
demand. In the event that any mechanic’s, laborer’s or materialmen’s lien cured
by Master Tenant relates to any Landlord Capital Improvement expense that is the
responsibility of Landlord, Master Tenant shall be reimbursed therefor in the
manner described in Section 6.
NOTICE IS HEREBY GIVEN THAT LANDLORD WILL NOT BE LIABLE FOR ANY LABOR, SERVICES
OR MATERIALS FURNISHED OR TO BE FURNISHED TO MASTER TENANT, OR TO ANYONE HOLDING
AN INTEREST IN THE PROJECT (OR ANY PART THEREOF) THROUGH OR UNDER MASTER TENANT,
AND THAT NO MECHANIC’S OR OTHER LIENS OR ANY SUCH LABOR, SERVICE OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN THE PROJECT.

13.    Use of Project.
13.1.    Master Tenant shall use the Project for the Use and for no other
purpose, and hereby covenants to use and operate the Project for the Use at all
times during the Term of this Agreement. Master Tenant hereby covenants and
agrees to act in compliance with all laws, ordinances, rules, regulations and
guidelines relating to operation of the Project.
13.2.    Master Tenant shall not knowingly use or allow the Project or any part
thereof to be used or occupied for any unlawful purpose or in material violation
of any certificate of occupancy or certificate of compliance or of any other
material certificate, permit, law, statute, ordinance, rule or regulation or any
of the other Requirements, or any lease, mortgage, easement, restriction or
other material agreement covering or affecting the use of the Project or any
part thereof, and shall not suffer any act to be done or any condition to exist
on the Project or any part thereof, which may be dangerous, unless safeguarded
as required by law, or which may constitute a nuisance, public or private, or
which may make void or voidable, or cause the revocation of, any certificate of
occupancy or certificate of compliance or any other material certificate or
permit or any insurance then in force with respect thereto.




17



--------------------------------------------------------------------------------







13.3.    Master Tenant shall not suffer or permit the Project, or any portion
thereof, to be used by any other party, including the public, as such, without
restriction or in such manner as might reasonably tend to impair Landlord’s
title to the Project or any portion thereof, or in such manner as might
reasonably make a possible claim or claims of adverse usage or adverse
possession by such party or the public, as such, or of implied dedication of the
Project or any portion thereof.
13.4.    Master Tenant shall not use or knowingly allow the Project or any part
thereof to be used or occupied in a manner that would result in the violation of
the Lender Requirements. Master Tenant shall further perform during the Term of
this Agreement, the Lender Requirements that relate to this Agreement or the
Project. Such covenants and obligations shall be performed by Master Tenant in
such a manner as to not constitute a default under the Permitted Mortgage.
Notwithstanding the above, Master Tenant shall remain entitled to reimbursement
by Landlord for any Landlord Capital Improvements incurred by Master Tenant in
performing its obligations under this Agreement.
13.5.    Landlord agrees that in the event Landlord refinances a Permitted
Mortgage, the Lender Requirements and other obligations imposed by the new
lender shall not be greater than those existing under the Permitted Mortgage
existing as of the Commencement Date and shall not affect operations of the
Project or the leasing of the Project by Master Tenant.

14.Entry to Project by Landlord. Master Tenant shall permit Landlord, and any of
Landlord’s authorized representatives to enter the Project at reasonable times
upon reasonable notice, and at any time in case of an emergency for the purpose
of (a) inspecting the same, and showing the same to any prospective purchaser of
Landlord’s interest or, within six (6) months prior to the expiration of the
Term of this Agreement, any prospective tenants, or (b) making any necessary
repairs thereto and performing any work therein that may be necessary by reason
of Master Tenant’s failure to commence (and diligently pursue the completion of)
any such repairs within twenty (20) days after prior written notice from
Landlord, or (c) to perform any work related to any Landlord Capital
Improvements if not performed by Master Tenant. Nothing herein shall imply any
duty upon the part of Landlord to do any such work, (other than any work related
to any Landlord Capital Improvements, which shall (subject to the performance
thereof by Master Tenant as set forth in Section 6.4) be Landlord’s
responsibility), and performance thereof by Landlord shall not constitute a
waiver of Master Tenant’s default in failure to perform the same.

15.Waiver of Subrogation Right. Landlord and Master Tenant hereby each release
the other party, and such other party’s owners, members, managers, shareholders,
beneficial interest holders, partners, agents, employees, officers, directors
and authorized representatives, from any claims such releasing party may have
for damage to the Project, personal property, improvements and alterations of
such party in or about the Project to the extent the same is covered by a policy
of property insurance insuring such party; provided, however, that this waiver
shall be ineffective unless consented to by the insurance company or companies
issuing the insurance policies required to be maintained by Master Tenant under
this Agreement and shall be ineffective as to any such damage not covered by
insurance required to be carried hereunder or, if greater in amount, insurance
actually carried. Master Tenant shall cause each fire or other property
insurance policy maintained by Master Tenant with respect to the Project or any
portion thereof to provide that the insurance company waives all right to
recovery of paid insured claims by way of subrogation against the other party in
connection with any matter covered by such policy, to the extent such waiver is
available.

16.Indemnification and Waiver.
16.1.    Master Tenant shall indemnify, defend and hold Landlord harmless from
and against any and all losses, damages, expenses, costs and liabilities
actually suffered or incurred by Landlord (collectively, “Damages”) in
connection with anything and everything whatsoever directly arising from or out
of (i) any injury, illness or death to any person or damage to any property from
any cause occurring in or upon or in any




18



--------------------------------------------------------------------------------







other way relating to the Project, (ii) the occupancy of the Project or any part
thereof by, through or under Master Tenant, and/or (iii) any failure on Master
Tenant’s part to comply with any of the covenants, terms, conditions,
representations or warranties contained in this Agreement; provided, however,
that in no event shall the foregoing indemnity apply to any damages arising out
of, or because of, the negligence or willful misconduct of Landlord or its
agents, employees, officers and directors. This indemnity extends to liability
for expenses (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses at both trial and appellate levels) actually incurred by
Landlord in defending any action or proceeding (a) instituted against Landlord
by a third party, or in which Landlord intervenes, or against Master Tenant in
which Landlord is made a party or appears and (b) to which the foregoing
indemnity would apply.
16.2.    Landlord shall not be liable to Master Tenant and Master Tenant hereby
waives all claims against Landlord for any injury, illness or death of any
person or damage to any property in or about the Project unless caused by the
negligence or willful misconduct of Landlord or its agents, contractors,
employees, officers and directors.
16.3.    In the event Master Tenant is obligated to pay or pays any obligations
of Landlord under a Permitted Mortgage out of Master Tenant’s own funds that is
not otherwise an obligation of Master Tenant under this Agreement, Landlord
shall be severally liable to Master Tenant for the reimbursement of such
Landlord’s share of such amount paid. Landlord shall reimburse Master Tenant for
any such amount within thirty (30) days of a demand for reimbursement from
Master Tenant. Master Tenant may deduct an amount equal to the reimbursement
from any Rent due under this Agreement. Notwithstanding the foregoing, so long
as a Permitted Mortgage is outstanding, Master Tenant shall not abate any Base
Rent or Impositions.
16.4.    The terms, covenants, provisions and conditions of this Section 16
shall survive the termination of this Agreement.

17.Damage or Destruction.
17.1.    In the event of any material casualty to the Project, Master Tenant
shall promptly give written notice to Landlord thereof. Subject to the terms of
Sections 17.2 and 17.3, Master Tenant shall be responsible for the Restoration
of the Project and Master Tenant shall be entitled to the use of all available
proceeds from any insurance for purposes of completing the Restoration. In such
event this Agreement shall continue in full force and effect, without any
reduction of Rent, unless otherwise set forth below.
17.2.    If the proceeds from any casualty insurance are insufficient to
complete the Restoration, Master Tenant shall fund any excess required to
complete the Restoration, except for funds attributed to Landlord Capital
Improvements and to costs (i) attributable to the negligence or willful
misconduct of Landlord or its agents, (ii) incurred when Landlord or its agents
have taken control or possession of the Project; or (iii) incurred after the
expiration of the Master Lease (“Landlord Casualty Costs”). Subject to the terms
of the Loan Documents then in effect, any casualty proceeds in excess of the
cost of Restoration shall be payable to, and retained by, Master Tenant except
for any excess funds attributable to Landlord Casualty Costs which shall be
retained by Landlord. Landlord shall provide Master Tenant with the funds
necessary to fund any costs to complete the Restoration for Landlord Capital
Improvements. Absent receipt of Landlord’s agreement to fund such excess amounts
within fifteen (15) days, Master Tenant may elect to terminate this Agreement
upon notice to Landlord within twenty (20) days after the expiration of the
foregoing fifteen (15) day period.
17.3.    If the casualty occurs within the last twelve (12) months of the Term,
and the casualty affects more than 50% of the Project, Master Tenant may elect
to terminate this Agreement, rather than undertake and complete the Restoration,
without regard to the availability of proceeds from insurance or from Landlord.
Notwithstanding the foregoing, Master Tenant may not elect to terminate this
Agreement pursuant to the preceding sentence if such termination would
constitute a default under any Permitted Mortgage and, in the




19



--------------------------------------------------------------------------------







event such termination would constitute a default under a Permitted Mortgage, or
if Restoration is otherwise required by the Permitted Mortgage, Master Tenant
shall complete the Restoration in accordance with the terms of this Section.
17.4.    In the event that this Agreement is terminated pursuant to this Section
17, then the Rent shall be prorated to the date of termination.
17.5.    Except as provided herein, no destruction of or damage to the Project
or any part thereof by fire or any other casualty shall permit Master Tenant to
surrender this Agreement or shall relieve Master Tenant from Master Tenant’s
liability to pay the full Rent under this Agreement or from any of Master
Tenant’s other obligations under this Agreement. Master Tenant waives any rights
now or hereafter conferred upon Master Tenant by statute or otherwise to quit or
surrender this Agreement or the Project or any part thereof, or to any
suspension, diminution, abatement or reduction of rent on account of any such
destruction or damage except as expressly set forth herein.

18.Condemnation.
18.1.    Subject to any Loan Documents, in case of a Taking of all of the
Project, this Agreement shall terminate and expire as of the Vesting Date and
the Rent under this Agreement shall be apportioned and paid to the Vesting Date.
18.2.    Subject to any Loan Documents, in case of a Taking of less than all of
the Project, Landlord shall receive the entire award for the Taking and, except
as specifically set forth in this Section, no claim or demand of any kind shall
be made by Master Tenant against Landlord or any other party who could, by
virtue of a claim against it, make a claim against Landlord by reason of such
Taking.
18.2.1.
In the case of a Taking of a portion, but less than all, of the Project, Master
Tenant shall determine, in Master Tenant’s reasonable discretion, whether the
remaining Project (after Restoration referred to in Section 18.2.3) (i) can be
used for the Use and (ii) will allow Master Tenant to complete the Restoration
for an amount not to exceed the proceeds from the Taking. If it is determined by
Master Tenant that the remaining Project cannot be used for the Use, then and in
such event this Agreement shall terminate as of the Vesting Date and the Rent
shall be apportioned and paid to the date of termination and no other claim or
demand of any kind shall be made by Landlord against Master Tenant by reason of
such termination. If it is determined that Master Tenant cannot complete the
Restoration for an amount that is less than or equal to the proceeds from the
Taking then and in such event Master Tenant can elect to terminate this
Agreement as of the Vesting Date and, subject to the Loan Documents, the Rent
shall be apportioned and paid to the date of termination and no other claim or
demand of any kind shall be made by Landlord against Master Tenant by reason of
such termination; provided, however, that if there is at least twelve (12)
months remaining in the Term, Landlord may agree to pay the excess Restoration
expenses in which case this Agreement shall not terminate and Master Tenant
shall undertake the Restoration of the Project in accordance with the terms of
Section 18.2.3. Anything in this Agreement to the contrary notwithstanding, this
Agreement will not terminate and Base Rent and the obligation to pay Impositions
and other escrows required under the Loan Documents will not abate while any
Permitted Mortgage is outstanding.





20



--------------------------------------------------------------------------------







18.2.2.
If, in the case of a Taking of less than all of the Project, this Agreement is
not terminated in accordance with the provisions of Section 18.2.1, this
Agreement shall continue in full force and effect as to the remaining portion of
the Project without any reduction in the Rent, except as expressly provided in
Section 18.3. No such partial Taking shall operate as or be deemed an eviction
of Master Tenant from that portion of the Project not affected by such partial
Taking or in any way terminate, diminish, suspend, abate or impair the
obligation of Master Tenant to observe and perform fully all the covenants of
this Agreement on the part of Master Tenant to be performed with respect to the
remainder of the Project unaffected by the partial Taking, except as to any
reduction (if any) in the Rent as expressly provided in Section 18.3.

18.2.3.
If, in the case of a Taking of less than all of the Project, this Agreement is
not terminated in accordance with the provisions of Section 18.2.1, Master
Tenant shall, prior to the expiration of the Term of this Agreement, commence
and proceed with reasonable diligence to complete the Restoration provided,
however, that Landlord shall, in this case, make the award in the Condemnation
Proceedings and, in the case of Section 18.2.1, such award plus any excess funds
due from Landlord, available to Master Tenant to be utilized for Restoration of
the Project. Landlord shall be entitled to receive and retain the remainder of
the award not needed to complete the Restoration.

18.3.    In case of a Taking of less than all of the Project and if (i) this
Agreement shall not terminate as provided in Section 18.2.1, and (ii)
Restoration has been undertaken by Master Tenant pursuant to the provisions of
Section 18.2.3, then commencing as of the Vesting Date, the amount of the Rent
payable by Master Tenant under this Agreement shall be reduced (and Master
Tenant shall be credited for prior overpayments) by an amount reasonably
determined by Landlord and Master Tenant. The new Rent shall be established to
provide Master Tenant and Landlord with the same economic return that each were
entitled prior to the Taking.
18.4.    Each of Landlord and Master Tenant shall promptly deliver to the other
any notices it receives with respect to a Condemnation Proceeding or threatened
Condemnation Proceeding.
18.5.    Notwithstanding anything herein to the contrary, Master Tenant’s and
Landlord’s rights and obligations in and to any condemnation proceeding or
related proceeds derived therefrom shall, in all cases, be subject to the rights
of the holder of any Permitted Mortgage under the Loan Documents.

19.    Assignment, Subletting and Mortgaging.
19.1.    Master Tenant may not sell, assign, transfer, mortgage, pledge or
otherwise dispose of this Agreement or any interest of Master Tenant in this
Agreement, except with Landlord’s prior written or electronic consent in its
sole and absolute discretion (Master Tenant understands and acknowledges that
Landlord will not approve any such transfer in the event that Landlord is a
DST).
19.2.    If an assignment is consented to by Landlord or Lender, no such
assignment shall be valid unless (i) such permitted assignment complies with the
provisions of this Agreement, and (ii) there shall be delivered to Landlord in
proper form for recording on the date of assignment (a) a duplicate original of
the instrument of assignment, and (b) other than an assignment accomplished in
conjunction with a Permitted Mortgage as additional collateral, an instrument of
assumption by the transferee of all of Master Tenant’s obligations under this
Agreement, including, without limitation, any unperformed obligations which have
accrued as of the date of the assumption. Any such permitted assignee shall
thereafter have all of the power, authority, rights, duties, obligations and
liabilities of Master Tenant hereunder. The new Master Tenant shall be liable
for the payment




21



--------------------------------------------------------------------------------







of all Rent due hereunder and the performance of all terms, covenants and
conditions to be performed by Master Tenant under this Agreement, and Master
Tenant shall reaffirm the same to Landlord in writing, in recordable form
acceptable to Landlord, prior to such transfer. Any single consent given by
Landlord hereunder shall not be deemed a waiver of Landlord’s right to future
requests for consent under this Section. If Landlord is requested to approve a
proposed assignment or sublease, Master Tenant shall be responsible for paying
the fees and expenses of Landlord’s counsel for reviewing and/or preparing the
appropriate materials and documents.
19.3.    Without limiting in any way the rights and remedies of Landlord
hereunder, at law or in equity, but in addition thereto, any purported
assignment, transfer, mortgage, pledge, disposition or encumbrance in
contravention of the provisions of this Section shall be null and void and of no
force and effect, but this shall not impair any remedy of Landlord because of
Master Tenant having engaged in any act prohibited by, or in contravention of,
the terms hereof.
19.4.    Notwithstanding the above and subject to the terms of any applicable
Permitted Mortgage, Master Tenant may sublet the whole or any portion of the
Project without the necessity of obtaining Landlord’s prior consent; provided,
however, that no such subletting shall be valid unless such permitted subletting
complies with the provisions herein set forth and with the Loan Documents.
Without in any way limiting the rights and remedies of Landlord hereunder, but
in addition thereto, any purported subletting in contravention hereof shall be
null and void and of no force and effect and not thereby impair any right or
remedy available to Landlord as the result of Master Tenant’s having engaged in
an act prohibited by, or in contravention of, the terms hereof, nor shall such
permitted subletting relieve Master Tenant of any of Master Tenant’s obligations
hereunder and Master Tenant assumes and shall be responsible for and shall be
liable to Landlord for all acts on the part of any present or future Sublessee,
which, if done by Master Tenant would constitute a Default hereunder.
Notwithstanding anything contained herein to the contrary, in the event that
Landlord is a DST, Master Tenant shall not have the right to enter into
Subleases that extend beyond the Term of this Agreement. Notwithstanding
anything contained herein to the contrary, in the event that Landlord is not a
DST, Master Tenant shall have the right to enter into Subleases that extend
beyond the Term of this Agreement without receiving the prior consent of
Landlord so long as such Subleases comply with the following provisions:
19.4.1.
Each Sublease shall be deemed by law subject and subordinate to this Agreement;

19.4.2.
Each Sublease shall be with a bona-fide arm’s length Sublessee;

19.4.3.
No Sublease shall contain any rental concessions or other concessions which are
not then customary and reasonable for similar properties and leases in the
market area of the Project as reasonably determined by Master Tenant;

19.4.4.
The rental rate for each Sublease shall be at least at the market rate then
prevailing for similar properties and leases in the market areas of the Project
as reasonably determined by Master Tenant;

19.4.5.
No Sublease shall have the rent paid thereunder calculated based on the net
income of the subtenant; provided, however, that the rent may be calculated
based on gross income of the subtenant; and

19.4.6.
Each Sublessee under the Sublease demonstrates sufficient credit worthiness to
support the Sublease payments as reasonably determined by Master Tenant or the
Sublessee provides for (i) a sufficient security deposit or (ii) guarantee, all
as reasonably determined by Master Tenant.





22



--------------------------------------------------------------------------------







For proposed Subleases with terms that exceed the Term of this Agreement and do
not comply with the above provisions, Master Tenant must obtain Landlord’s prior
approval.
19.5.    Any such Sublease shall be accomplished in accordance with the Lender
Requirements and, if a desired Sublease does not meet the terms of such
requirements, Master Tenant shall not finalize such Sublease without obtaining,
whether directly or indirectly through Landlord, the necessary consent to the
form of such Sublease from the holder of the Permitted Mortgage.
19.6.    Any application by Master Tenant for Landlord’s written consent under
any paragraph of this Section 19 shall be made in writing to Landlord.
19.7.    Master Tenant hereby assigns to Landlord all rents due or to become due
from any present or future Sublessee, provided that so long as Master Tenant is
not in Default hereunder, Master Tenant shall have the right to collect and
receive such rents for Master Tenant’s own uses and purposes. The effective date
of Landlord’s right to collect rents shall be the date of the happening of a
Default under Section 20. Upon a Default, Landlord shall apply any net amount
collected by Landlord from Sublessees to the Rent due under this Agreement. No
collection of rent by Landlord from an assignee of this Agreement or from a
Sublessee shall constitute a waiver of any of the provisions of this Section or
an acceptance of the assignee or Sublessee as a tenant or a release of Master
Tenant from performance by Master Tenant of Master Tenant’s obligations under
this Agreement. Master Tenant without the prior consent of Landlord in writing,
shall not directly or indirectly collect or accept any payment of subrent
(exclusive of security deposits) under any sublease more than 1 month in advance
of the date when the same shall become due.
19.8.    Any attempted sublease or assignment in violation of the requirements
of this Section 19 shall be null and void and, at the option of Landlord, shall
constitute a Default by Master Tenant under this Agreement. To the extent
consent is required, the giving of consent by Landlord in one instance shall not
preclude the need for Master Tenant to obtain Landlord’s consent to further
sublettings or assignments under this Section 19. If Landlord’s approval is
required and obtained, Master Tenant or the prospective Sublessee or assignee
shall be responsible for preparing the appropriate documentation and shall
reimburse Landlord for Landlord’s reasonable costs and expenses in reviewing and
approving the Sublease or assignment and related documentation.
19.9.    If Master Tenant is in Default hereunder pursuant to Section 20.1.1 and
Master Tenant elects to assume this Agreement and then proposes to assign the
same pursuant to the provisions of the Bankruptcy Code, 11 U.S.C. Section 10.1
et seq. (the “Bankruptcy Code”) to any person or entity who shall have made a
bona fide offer to accept an assignment of this Agreement on terms acceptable to
Master Tenant then notice of such proposed assignment, setting forth (i) the
name and address of such person, (ii) all the terms and conditions of such
offer, and (iii) the adequate assurances to be provided Landlord to ensure such
person’s future performance under this Agreement, including, without limitation,
the assurances referred to in Section 365(b)(d) of the Bankruptcy Code, shall be
given to Landlord by Master Tenant no later than twenty (20) days after receipt
thereof by Master Tenant, but in any event no later than ten (10) days prior to
the date that Master Tenant shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option to be
exercised by notice to Master Tenant given at any time prior to the effective
date of such proposed assignment, to accept an assignment of this Agreement upon
the same terms and conditions and for the same consideration, if any, as the
bona fide offer made by such person less any brokerage commissions which may be
payable out of the consideration to be paid by such person for the assignment of
this Agreement. Any and all monies or other consideration constituting
Landlord’s property under the preceding sentence not paid or delivered to
Landlord shall be held in trust for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord. Any person or entity to which this
Agreement is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed without further act or deed to have assumed all of the obligations
arising under this Agreement on




23



--------------------------------------------------------------------------------







and after the date of such assignment. Any such assignee shall upon demand
execute and deliver to Landlord an instrument in form, scope and substance
acceptable to Landlord, confirming such assumption.
19.10.    Landlord may assign its rights under this Agreement to the Springing
LLC without consent or approval of Master Tenant (“Successor Landlord”). The
Successor Landlord shall take such interest subject to this Agreement, and the
assigning Landlord and Successor Landlord shall execute an agreement whereby (a)
the assigning Landlord assigns to the Successor Landlord all of its right, title
and interest in and to this Agreement; and (b) the Successor Landlord assumes
and agrees to perform faithfully and to be bound by all of the terms, covenants,
conditions, provisions and agreements of this Agreement with respect to the
interest to be transferred. Upon execution of such assignment and assumption
agreement, the assigning Landlord shall be relieved of all liability accruing
after the effective date of the assignment with respect to the interest so
assigned and, without further action by any party, the Successor Landlord shall
become a party to this Agreement.
19.11.    Every assignee and Sublessee hereunder, if not a natural person, shall
be formed and existing under the laws of a state, district or commonwealth of
the United States of America.
19.12.    Master Tenant shall not mortgage or otherwise encumber Master Tenant’s
interest in this Agreement without the consent of the Landlord and the Lender.

20.    Events of Default and Landlord’s Remedies.
20.1.    Each of the following shall be deemed a “Default” by Master Tenant, and
after the occurrence of any of the following, Master Tenant shall be “in
Default” under this Agreement:
20.1.1.    A failure on the part of Master Tenant to pay any installment of Rent
on the date such Rent becomes due, which failure is not cured within ten (10)
days after Landlord delivers written notice of such failure to Master Tenant;
20.1.2.    A failure (i) on the part of Master Tenant, whether by action or
inaction, to observe or perform any of the other terms, covenants or conditions
of this Agreement, or (ii) of any material representation or warranty made by
Master Tenant in this Agreement to be accurate in all material respects, which
failure to observe or perform or to be accurate (or, in the case of an
inaccurate representation or warranty, the adverse effect therefrom) is not
cured within thirty (30) days after Landlord delivers written notice of such
failure to Master Tenant, provided, however, that if such failure (or, if
applicable, adverse effect) is subject to cure but cannot be cured within such
thirty (30) day period, Master Tenant shall not be in Default hereunder if it
promptly commences, and diligently pursues, the curing of such failure or
adverse effect; provided further, however, that if such cure period shall exceed
ninety (90) days, and such Default is not the result of an affirmative act by
Master Tenant, then Master Tenant shall thereafter be provided additional time
to cure such Default. In the event that Master Tenant satisfies the standards
for such additional time then Master Tenant shall provide Landlord with written
notice advising Landlord of Master Tenant’s reasonable estimate of the necessary
cure period and Master Tenant shall thereafter provide Landlord, by way of
monthly reports, the status of such cure. If Master Tenant fails to cure the
failure within the originally estimated curative period, without reasonable
cause, such failure shall constitute a “Default” hereunder. Notwithstanding the
foregoing, Landlord, by written notice to Master Tenant, may limit the aggregate
cure period to not more than one hundred and twenty (120) days;
20.1.3.    The leasehold hereunder demised is taken on execution or other
process of law in any action against Master Tenant;




24



--------------------------------------------------------------------------------







20.1.4.    If Master Tenant files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or any future applicable federal,
state or other statute or law relative to bankruptcy, insolvency, or other
relief for debtors, or seeks or consents to or acquiesces in the appointment of
any trustee, receiver, conservator or liquidator of Master Tenant or of all or
any substantial part of Master Tenant’s properties or Master Tenant’s interest
in this Agreement; (the term “acquiesce” as used in this Section 20.1.4
includes, without limitation, the failure to file a petition or motion to vacate
or discharge any order, judgment or decree within five (5) days after entry of
such order, judgment or decree); or a court of competent jurisdiction enters an
order, judgment or decree approving a petition filed against Master Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act, or any other present or future applicable federal, state or other statute
or law relating to bankruptcy, insolvency or other relief for debtors, and
Master Tenant acquiesces in the entry of such order, judgment or decree or such
order, judgment or decree remains unvacated and unstayed for an aggregate of one
hundred and twenty (120) days (whether or not consecutive) from the date of
entry thereof, or any trustee, receiver, conservator or liquidator of Master
Tenant or of all or any substantial part of Master Tenant’s property or Master
Tenant’s interest in this Agreement shall be appointed without the consent or
acquiescence of Master Tenant and such appointment remains unvacated and
unstayed for an aggregate of one hundred and twenty (120) days (whether or not
consecutive);
20.1.5.    If this Agreement or any estate of Master Tenant hereunder shall be
levied upon under any attachment or execution and such attachment or execution
is not vacated within one hundred and twenty (120) days;
20.1.6.    Master Tenant or Master Tenant’s general partner or manager shall
cause or institute any proceeding, or a final and non-appealable court order
shall be issued, for the dissolution or termination of Master Tenant or Master
Tenant’s general partner or manager;
20.1.7.    If Master Tenant makes a general assignment for the benefit of
creditors or takes any other similar action for the protection or benefit of
credits; or
20.1.8.    If Master Tenant takes or fails to take any action which is in
violation of the Lender Requirements and (i) such violation is not cured within
any applicable cure periods under the Permitted Mortgage, and (ii) the
obligation secured by any Permitted Mortgage is accelerated by reason thereof.
20.2.    In the event of any Default by Master Tenant as hereinabove provided in
this Section, Landlord shall have the option to pursue any one or more of the
following remedies without any notice (except as otherwise specifically set
forth herein) or demand for possession whatsoever: (i) with ten (10) days’ prior
written notice, terminate this Agreement, in which event Master Tenant shall
immediately surrender the Project to Landlord; (ii) with ten (10) days’ prior
written notice, terminate Master Tenant’s right to occupy and possess the
Project and reenter and take possession of the Project (without terminating this
Agreement); (iii) enter the Project and do whatever Master Tenant is obligated
to do under the terms of this Agreement and Master Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in effecting
compliance with Master Tenant’s obligations under this Agreement, and Master
Tenant further agrees that Landlord shall not be liable for any damages
resulting to Master Tenant from such action; (iv) exercise its rights under
Section 9.3 of this Agreement; and (v) exercise all other remedies available to
Landlord at law or in equity, including, without limitation, injunctive relief
of all varieties.
20.2.1.    In the event that Landlord elects to terminate this Agreement, then,
notwithstanding such termination, Master Tenant shall be liable for and shall
pay to Landlord the sum of all Rent accrued




25



--------------------------------------------------------------------------------







to the date of such termination. In the event that Landlord elects to take
possession of the Project and terminate Master Tenant’s right to occupy the
Project without terminating this Agreement, Landlord shall have the right to
enforce all its rights and remedies under this Agreement, including the right to
recover all Rent as it becomes due under this Agreement. In addition, Master
Tenant shall be liable for and shall pay to Landlord on demand, an amount equal
to (i) the reasonable and documented out-of-pocket costs of recovering
possession of the Project, (ii) the reasonable and documented out-of-pocket
costs of removing and storing Master Tenant’s and any other occupant’s (except
for all permitted Sublessees) property located therein, (iii) the reasonable and
documented out-of-pocket costs of repairs to the Project accruing only during
the period in which Master Tenant occupied the Project, and (iv) the reasonable
and documented out-of-pocket costs of collecting any of the foregoing amounts
from Master Tenant. Notwithstanding the foregoing, Landlord shall use reasonable
efforts to mitigate all damages and costs resulting from any actions taken under
this Agreement.
20.2.2.    In the event Landlord elects to re-enter or take possession of the
Project after Master Tenant’s Default, Master Tenant hereby waives notice of
such re-entry or repossession and of Landlord’s intent to re-enter or retake
possession. Landlord may, without prejudice to any other remedy which Landlord
may have, expel or remove Master Tenant and any other person who may be
occupying said Project or any part thereof (other than any Sublessee under a
Sublease). All of Landlord’s remedies shall be cumulative and not exclusive.
Forbearance by Landlord to enforce one or more of the remedies herein provided
upon an event of Default shall not be deemed or construed to constitute a waiver
of such Default.
20.2.3.    This Section shall be enforceable to the maximum extent not
prohibited by applicable law, and the unenforceability of any portion thereof
shall not thereby render unenforceable any other portion. No act by Landlord or
Landlord’s agents during the Term of this Agreement shall be deemed an
acceptance of an attempted surrender of the Project, and no agreement to accept
a surrender of the Project shall be valid unless made in writing and signed by
Landlord. No re-entry or taking of possession of the Project by Landlord shall
be construed as an election on Landlord’s part to terminate this Agreement
unless a written notice of such termination is given to Master Tenant.
20.2.4.    Damages under this Section 20.2 shall be the following:
(i)    the amount of any rent deficiency, to the extent that the payment of rent
by the Sublessees is deficient to pay the Rent, all reasonable and documented
legal expenses and other related reasonable and documented out-of-pocket costs
incurred by Landlord following Master Tenant’s Default,
(ii)    all reasonable and documented out-of-pocket costs incurred by Landlord
in restoring the Project to good order and condition; and
(iii)    any other damages available to Landlord under applicable law.
20.3.    If Landlord shall enter into and repossess the Project by reason of the
Default of Master Tenant in the performance of any of the terms, covenants or
conditions herein contained, then in that event Master Tenant hereby covenants
and agrees that Master Tenant shall not claim the right to redeem or re-enter
the Project or restore the operation of this Agreement, and Master Tenant hereby
waives any right to such redemption and re-entry under any present or future
law, and does hereby further, for any party claiming through or under Master
Tenant, expressly waive its right, if any, to make payment of any sum or sums of
rent, or otherwise, of which Master Tenant shall have been in Default under any
of the covenants of this Agreement, and to claim any subrogation to the rights
of Master Tenant under this Agreement, or any of the covenants thereof, by
reason of such payment.




26



--------------------------------------------------------------------------------







20.4.    No receipt of monies by Landlord from Master Tenant after the
termination or cancellation of this Agreement in any lawful manner shall
reinstate, continue or extend the Term of this Agreement, or affect any notice
given to Master Tenant, or operate as a waiver of the right of Landlord to
enforce the payment of Rent then due, or operate as a waiver of the right of
Landlord to recover possession of the Project by proper suit, action, proceeding
or remedy: it being agreed that, after the service of notice to terminate or
cancel this Agreement, or the commencement of suit, action or summary
proceedings, or any other remedy, or after a final order or judgment for the
possession of the Project, Landlord may demand, receive and collect any monies
due, without in any manner affecting such notice, proceeding, suit, action,
order or judgment; and any and all such monies collected shall be deemed to be
payment on account of the use and occupation or Master Tenant’s liability
hereunder.
20.5.    The failure of Landlord to insist in any one or more instances upon a
strict performance of any of the covenants of this Agreement, or to exercise any
option herein contained, shall not be construed as a waiver of or relinquishment
for the future of the performance of such a covenant, or the right to exercise
such option, but the same shall continue and remain in full force and effect.
The receipt by Landlord of Rent, with knowledge of the breach of any covenant
hereof, shall not be deemed a waiver of such breach, and no waiver by Landlord
of any provision hereof shall be deemed to have been made unless expressed in
writing and signed by Landlord.
20.6.    All the rights and remedies herein given to Landlord for the recovery
of the Project because of the Default by Master Tenant in the payment of any
sums which may be payable pursuant to the terms of this Agreement, or the right
to re-enter and take possession of the Project upon the happening of any event
of Default, or the right to maintain any action for rent or damages and all
other rights and remedies allowed at law or in equity, are hereby reserved and
conferred upon Landlord as distinct, separate and cumulative rights and
remedies, and no one of them, whether exercised by Landlord or not, shall be
deemed to be in exclusion of any of the others.

21.    Hazardous Substances.
21.1.    Master Tenant hereby represents, warrants, covenants and agrees to and
with Landlord that all operations or activities upon, or any use or occupancy of
the Project, or any portion thereof, by Master Tenant, and any tenant, subtenant
or occupant of the Project, or any portion thereof, shall throughout the Term of
this Agreement be in all material respects in compliance with all existing and
future federal, state and local laws and regulations governing, or in any way
relating to the generation, handling, manufacturing, treatment, storage, use,
transportation, spillage, leakage, dumping, discharge or disposal of any
hazardous or toxic substances, materials or wastes (“Hazardous Substances”),
including, but not limited to, those substances, materials, or wastes now or
hereafter listed in the United States Department of Transportation Hazardous
Materials Table at Section 49 CFR 172.101 or by the Environmental Protection
Agency in Section 40 CFR Part 372 and amendments thereto, or such substances,
materials or wastes otherwise now or hereafter regulated under any applicable
federal, state or local law.
21.2.    For the purposes of this Section, “PCB” shall include all substances
included under the definition of PCB in 40 CFR Section 761.3. Master Tenant
hereby represents, warrants, covenants and agrees to and with Landlord that, to
the best of Master Tenant’s knowledge, (i) there is not present upon the
Project, or any portion thereof, or contained in any transformers or other
equipment thereon, any PCB’s, and (ii) Master Tenant shall throughout the Term
of this Agreement not permit to be present upon the Project, or any portion
thereof, or contained in any transformers or other equipment thereon, any PCB’s.
21.3.    Master Tenant hereby represents, warrants, covenants and agrees to and
with Landlord that, to the best of Master Tenant’s knowledge and except as
disclosed to Landlord prior to the date hereof, (i) there is




27



--------------------------------------------------------------------------------







not present upon the Project, or any portion thereof, any asbestos or any
structures, fixtures, equipment or other objects or materials containing
asbestos, and (ii) Master Tenant shall throughout the Term of this Agreement not
permit to be present upon the Project, or any portion thereof, any asbestos or
any structures, fixtures, equipment or other objects or materials containing
asbestos.
21.4.    Master Tenant agrees to indemnify, protect, defend (with counsel
approved by Landlord) and hold Landlord, and the directors, officers,
shareholders, partners, members, employees and agents of Landlord, harmless from
and against any and all claims (including, without limitation, third party
claims for personal injury or real or personal property damage), actions,
administrative proceedings (including, without limitation, informal
proceedings), judgments, damages, punitive damages, penalties, fines, costs,
liabilities (including, without limitation, sums paid in settlement of claims),
losses, including, without limitation, reasonable attorneys’ fees and expenses
(including, without limitation, any such fees and expenses incurred in enforcing
this Agreement or collecting any sums due hereunder), consultant fees and expert
fees, together with all other costs and expenses of any kind or nature
(collectively, the “Hazardous Substances Costs”) that arise directly or
indirectly from or in connection with the presence or release of any Hazardous
Substances in or into the air, soil, surface water, groundwater or soil vapor
at, on, under, over or within the Project, or any portion thereof from and after
the Commencement Date and otherwise during the Term as a result of Master
Tenant’s gross negligence. In the event Landlord shall suffer or incur any such
Hazardous Substances Costs, Master Tenant shall pay to Landlord the total of all
such Hazardous Substances Costs suffered or incurred by Landlord upon demand
therefor by Landlord. Without limiting the generality of the foregoing, the
indemnification provided by this Section shall specifically cover all Hazardous
Substances Costs, including, without limitation, capital, operating and
maintenance costs, incurred in connection with any investigation or monitoring
of site conditions, any clean-up, containment, remedial, removal or restoration
work required or performed by any federal, state or local governmental agency or
political subdivision or performed by any nongovernmental entity or person
because of the presence or release of any Hazardous Substances in or into the
air, soil, groundwater, surface water or soil vapor at, on, under, over or
within the Project (or any portion thereof), as well as any claims of third
parties for loss or damage due to such Hazardous Substances. In addition, the
indemnification provided by this Section shall include, without limitation, all
liability, loss and damage sustained by Landlord due to any Hazardous Substances
that migrate, flow, percolate, diffuse or in any way move onto, into or under
the air, soil, groundwater, surface water or soil vapor at, on, under, over or
within the Project (or any portion thereof) after the date of this Agreement,
provided, however, that the provisions of this Section shall not apply to
Hazardous Substances Costs associated with the release, discharge, disposal,
dumping, spilling or leaking onto the Project of Hazardous Substances occurring
(i) as a result of the negligence or willful misconduct of any or all of
Landlord and its agents, contractors, employees, officers or directors, (ii) at
any time when Landlord or its agent is in control, or has taken possession of,
the Project or (iii) after the expiration of this Agreement (collectively,
“Landlord Environmental Costs”). Landlord agrees to indemnify, protect, defend
(with counsel approved by Master Tenant) and hold Master Tenant, and the
directors, officers, shareholders, partners, members, employees and agents of
Master Tenant, harmless from and against any and all Landlord Environmental
Costs.
21.5.    In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work (collectively
the “Remedial Work”) is required under any applicable federal, state or local
law or regulation, by any judicial order, or by any governmental entity, Master
Tenant shall perform or cause to be performed the Remedial Work in compliance
with such law, regulation, order or agreement. All Remedial Work shall be
performed by one or more contractors all of whom shall have all necessary
licenses and expertise to perform such work. The contractor or contractors
(selected by Master Tenant) shall perform the Remedial Work under the
supervision of an environmental consulting engineer, selected by Master Tenant
and approved in advance in writing by Landlord. All costs and expenses of such
Remedial Work shall be paid by Master Tenant to the extent arising during the
Term or from facts occurring during the Term or, if otherwise, by Landlord,
including, without limitation, the charges of such contractor(s) and/or the




28



--------------------------------------------------------------------------------







environmental consulting engineer (excluding specifically, however, Landlord’s
attorneys’ fees and expenses incurred in connection with monitoring or review of
such Remedial Work). In the event Master Tenant shall fail to timely commence,
or cause to be commenced, or fail to diligently prosecute to completion, such
Remedial Work, Landlord may, but shall not be required to, cause such Remedial
Work to be performed, and all costs and expenses thereof, or incurred in
connection therewith, shall be Hazardous Substances Costs within the meaning
this Section. All such Hazardous Substances Costs shall be due and payable upon
demand therefor by Landlord.
21.6.    Landlord reserves the right, to be exercised from time to time during
the Term of this Agreement, to inspect or cause Landlord’s contractors and/or
environmental consulting engineers to inspect the Project in order to confirm
that no Hazardous Substances are located on, in or under any portion of the
Project, provided, however, that Landlord or its contractor or engineer, as
applicable, shall have provided evidence of insurance satisfactory to Master
Tenant with respect to any actions taken on the Project. The fees and expenses
incurred by Landlord with respect to said inspections shall be paid by Landlord.
If any Hazardous Substances are discovered by said inspection to be located on,
in or under the Project, to the extent not covered by applicable environmental
insurance for the Project, Master Tenant shall, at Master Tenant’s sole cost and
expense if they arise during the Term or from facts occurring during the Term or
otherwise at Landlord’s sole cost and expense, (and in addition to Master
Tenant’s other obligations and liabilities under this Section): (i) forthwith
have all such Hazardous Substances removed from the Project if and to the extent
required by applicable laws, ordinances, rules and regulations, (ii) dispose of
all Hazardous Substances so required to be removed in accordance with all
applicable laws, ordinances, rules and regulations, and (iii) restore the
Project, provided, however, that the provisions of this Section shall not apply
to release, discharge, disposal, dumping, spilling or leaking onto the Project
of Hazardous Substances occurring (i) as a result of the negligence or willful
misconduct of any or all of Landlord and its agents, contractors, employees,
officers or directors, (ii) at any time when Landlord or its agent is in
control, or has taken possession of, the Project or (iii) after the expiration
of this Agreement, all of which shall be the responsibility of Landlord. Nothing
contained in this Section 21.6 shall be deemed or construed to amend, modify or
replace any other obligation of Master Tenant set forth in this Section 21.
21.7.    Each of the covenants, agreements, obligations, representations and
warranties of Master Tenant set forth in this Section shall survive the
expiration or sooner termination of this Agreement.

22.Subordination.
22.1.    Master Tenant and Landlord agree that this Agreement shall be subject
and subordinate at all times to the terms and conditions and provisions of the
Loan Documents and the lien of any Permitted Mortgage. In the event that Lender
forecloses Landlord’s interest in the Project or accepts a deed in lieu of
foreclosure from Landlord as a result of Landlord’s default, then, at Lender’s
election, this Agreement shall be terminated and Master Tenant shall not be
deemed to, or have any right to, attorn to Lender.
22.2.    Master Tenant acknowledges and agrees that its leasehold rights created
by this Agreement are intended to be subject and subordinate to, and constitute
an integral component of, the financing that is secured by a Permitted Mortgage.
Master Tenant agrees, in consideration of Landlord’s commitment to enter into
this Agreement, and the grant of the related rights to Master Tenant hereunder,
to execute certain of the Loan Documents comprising, and to subordinate its
interest in certain of its assets to the interest of Lender under a Permitted
Mortgage. Landlord and Master Tenant agree that Master Tenant shall subordinate
its interests in such assets, as described in the applicable Loan Documents, to
any of the foreclosure rights held by Lender under a Permitted Mortgage arising
in, from and under such Loan Documents, whether or not such foreclosure arises
from any default caused by Master Tenant’s actions or inactions, it being the
express understanding of Landlord and Master Tenant, after due negotiation, to
have Master Tenant’s interest in such assets subordinated to the rights of
Lender under the Permitted Mortgage for all purposes. In furtherance of the
foregoing, Master




29



--------------------------------------------------------------------------------







Tenant acknowledges and agrees, and further consents to, the assignment by
Landlord of Landlord’s interest in and to this Agreement pursuant to the Loan
Documents, including the rights of Landlord to enforce the provisions of this
Section.

23.General Provisions.
23.1.    This Agreement shall not be affected by any laws, ordinances or
regulations, whether federal, state, county, city, municipal or otherwise, which
may be enacted or become effective from and after the date of this Agreement
affecting or regulating or attempting to affect or regulate the Rent herein
reserved or continuing in occupancy Master Tenant or any Sublessees or assignees
of Master Tenant’s interest in the Project beyond the dates of termination of
their respective leases, or otherwise.
23.2.    Title headings are inserted for convenience only, and do not define or
limit, and shall not be used to construe, any Section or section to which they
relate.
23.3.    The acceptance by Landlord of a check or checks drawn by others than
Master Tenant shall in no way affect Master Tenant’s liability hereunder nor
shall it be deemed an approval of any assignment of this Agreement or any
sublease of all or a part of the Project not consented to by Landlord or an
approval of Master Tenant not complying with any covenant of this Agreement.
23.4.    This Agreement (including the attached Exhibits) contains the entire
agreement between the parties regarding the subject matter hereof, and any
agreement hereafter made shall not operate to change, modify or discharge this
Agreement in whole or in part unless such agreement is in writing and signed by
the party sought to be charged therewith.
23.5.    Landlord and Master Tenant shall each, without charge, at any time and
from time to time, promptly after request by the other party, certify by written
instrument, duly executed, acknowledged and delivered, to the other party or any
person, firm or corporation specified by the other party:
23.5.1.    that this Agreement is unmodified and in full force and effect or, if
there have been any modifications, that the same is in full force and effect as
modified and stating the modifications;
23.5.2.    whether or not there are then existing any set-offs or defenses
against the enforcement of any of the agreements, terms, covenants or conditions
hereof and any modifications thereof upon the part of Master Tenant to be
performed or complied with, and, if so, specifying the same;
23.5.3.    the dates, if any, to which the Rent and other charges hereunder have
been paid; and the Rent.
23.6.    The term “Landlord” as used in this Agreement means only the party(ies)
that have executed this Agreement as Landlord as of the date hereof and their
respective successors and assigns including but not limited to any Successor
Landlord. So long as this Agreement survives any such transfer and Master
Tenant’s rights and obligations hereunder are not materially adversely affected
(or this Agreement terminated pursuant to Section 3.8), Landlord may, subject to
any other restrictions under applicable law or other agreements governing the
interests of the owners, including any Permitted Mortgage, sell, exchange,
assign, mortgage or otherwise encumber, convey or transfer its fee interest in
the Project or some or all of its interest in this Agreement during the term of
this Agreement; provided that such assignee shall execute and deliver an
instrument providing for an assignment and assumption of this Agreement. Any
such successor or assign of Landlord shall be deemed a permitted Successor
Landlord.




30



--------------------------------------------------------------------------------







23.7.    Any notice, demand, request or other communication which may be
permitted, required or desired to be given in connection herewith shall be given
in writing and directed to Landlord and Master Tenant as follows:
Landlord:    [●]


Master Tenant:    [●]
Notices shall be deemed properly delivered and received (i) the same day when
personally delivered; (ii) one business day after timely deposit for delivery
the next business day with Federal Express or another nationally recognized
commercial overnight courier, charges prepaid; (iii) the same day when sent by
confirmed facsimile; or (iv) three (3) business days after deposit in the United
States mail, postage prepaid. Any party may change its address for delivery of
notices by properly notifying the others pursuant to this Section. The parties
hereto hereby authorize their respective attorneys to give notices on their
behalf.
23.8.    Master Tenant, upon paying the Rent due hereunder and performing the
other terms, provisions and covenants of this Agreement on Master Tenant’s part
to be performed, shall, and may, at all times during the Term of this Agreement
peaceably and quietly have, hold and enjoy the Project, subject to the terms
hereof.
23.9.    In the event of a merger, consolidation, acquisition, sale or other
disposition involving Master Tenant or all or substantially all the assets of
Master Tenant to one or more other entities, in addition to the other
requirements set forth in this Agreement, the surviving entity or transferee of
assets, as the case may be, shall: (i) be formed and existing under the laws of
a state, district or commonwealth of the United States of America, and (ii)
deliver to Landlord an acknowledged instrument in recordable form assuming all
obligations, covenants and responsibilities of Master Tenant under this
Agreement and under any instrument executed by Master Tenant relating to the
Project or this Agreement.
23.10.    There shall be no merger of this Agreement or Master Tenant’s
leasehold estate with the fee estate in the Project by reason of the fact that
the same person acquires or holds, directly or indirectly, this Agreement of the
leasehold estate or any interest therein as well as any of the fee estate in the
Project. The initial Landlord and Master Tenant specifically waive and disclaim
any merger of the fee and leasehold estates in the Project, it being their
intention to hold separate and independent estates in the Project pursuant to
this Agreement.
23.11.    This Agreement may be executed in two or more counterparts, and all
such counterparts shall be deemed to constitute but one and the same instrument.
23.12.    Any consent granted by a party under this Agreement shall not
constitute a waiver of the requirement for consent in subsequent cases. Where
Landlord’s consent is required, Master Tenant shall be required to obtain
further consent in each subsequent instance as if no consent had been given
previously.
23.13.    Except as otherwise provided herein in the event of any action or
proceeding at law or in equity between Landlord and Master Tenant including,
without limitation, an action or proceeding between Landlord and the trustee or
debtor in a proceeding under the Bankruptcy Code to enforce any provision of
this Agreement or to protect or establish any right or remedy of either Landlord
or Master Tenant hereunder, the unsuccessful party to such action or proceeding
shall pay to the prevailing party all costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred in such action or
proceeding and in any appeal in connection therewith by such prevailing party,
whether or not such action, proceeding or appeal is prosecuted to judgment or
other final determination, together with all costs of enforcement and/or
collection or any judgment or other relief. The term “prevailing party” shall
include, without limitation, a party who obtains legal counsel




31



--------------------------------------------------------------------------------







or brings an action against the other by reason of the other’s breach or default
and obtains substantially the relief sought, whether by compromise, settlement
or judgment. If such prevailing party shall recover judgment in any such action,
proceeding or appeal, such costs, expenses and attorneys’ fees and expenses
shall be included in and as a part of such judgment, together with all costs of
enforcement and/or collection of any judgment or other relief.
23.14.    Each provision of this Agreement shall be separate and independent and
the breach of any provision by Landlord shall not discharge or relieve Master
Tenant from any of Master Tenant’s obligations, except to the extent Master
Tenant has duly performed any such obligations of Master Tenant. Each provision
shall be valid and shall be enforceable to the extent not prohibited by law. If
any provision or its application to any persons or circumstance shall be invalid
or unenforceable, the remaining provisions, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected. Subject to Section 23.6, all provisions
contained in this Agreement shall be binding upon, inure to the benefit of, and
shall be enforceable by the successors and assigns of Landlord to the same
extent as if each such successor and assign were named as a party to this
Agreement. Subject to Section 19, all provisions contained in this Agreement
shall be binding upon the successors and assigns of Master Tenant and shall
inure to the benefit of and be enforceable by the successors and assigns of
Master Tenant, in each case to the same extent as if each such successor and
assign were named as a party.
23.15.    The relationship of the parties to this Agreement is landlord and
tenant. Landlord is not a partner or joint venturer with Master Tenant in any
respect or for any purpose in the conduct of Master Tenant’s business or
otherwise.
23.16.    It is expressly agreed that this Agreement shall not be recorded in
any public office, however, at Master Tenant’s or Landlord’s option,
simultaneously with the execution of this Agreement, the parties shall execute
and acknowledge a memorandum of this Agreement (together with any affidavit or
other instrument required in connection therewith) which shall be recorded.
Within ten (10) days following the expiration or sooner termination of this
Agreement, Master Tenant shall execute and deliver to Landlord an instrument, in
recordable form, confirming the termination of this Agreement which instrument,
at Landlord’s option, may be placed of record in the real estate title records
in the county in which the Project are located and the cost of recording such
instrument shall be shared equally by Landlord and Master Tenant. Master
Tenant’s obligations under the immediately preceding sentence hereof shall
survive the expiration or sooner termination of this Agreement.
23.17.    Each person executing this Agreement on behalf of Landlord does hereby
represent and warrant that: (a) Landlord is duly organized and in good standing
in the State of its organization and, if different, qualified to do business and
in good standing in the State in which the Project is located, (b) Landlord has
full lawful right and authority to enter into this Agreement and to perform all
its obligations hereunder, and (c) each person (and all of the persons if more
than one signs) signing this Agreement on behalf of Landlord is duly and validly
authorized to do so. Master Tenant may, upon any failure by Landlord, pay
directly to the applicable governmental authorities, any recurring
organizational expenses and complete any recurring organizational filings, for
and on behalf of Landlord which are necessary to maintain the organizational
existence of Landlord.
23.18.    Each person executing this Agreement on behalf of Master Tenant does
hereby represent and warrant that: (a) Master Tenant is duly organized and in
good standing in the State of its organization and, if different, qualified to
do business and in good standing in the State in which the Project is located,
(b) Master Tenant has full lawful right and authority to enter into this
Agreement and to perform all of its obligations hereunder, and (c) each person
signing this Agreement on behalf of Master Tenant is duly and validly authorized
to do so.




32



--------------------------------------------------------------------------------







23.19.    Except with respect to a default or breach under Section 23.6, Master
Tenant shall look solely to Landlord’s interest in the Project (including any
proceeds from the sale thereof and all insurance proceeds and condemnation
awards relating thereto) for the recovery of any judgment against Landlord on
account of Landlord’s breach of any of Landlord’s covenants or obligations under
this Agreement. Except with respect to a default or breach under Section 23.6,
Landlord, and the directors, officers, trustees, partners, members, owners,
employees and agents of Landlord, shall never have any personal liability for
any breach of any covenant or obligation of Landlord under this Agreement and no
recourse shall be had or be enforceable against the assets of Landlord other
than the interest of Landlord in the Project (including any proceeds from any
sale or transfer thereof and all insurance proceeds and condemnation awards
relating thereto) for payment of any sums due to Master Tenant or enforcement of
any other relief based upon any claim made by Master Tenant for breach of any of
Landlord’s covenants or obligations under this Agreement. Master Tenant’s right
to recover for a breach or default under Section 23.6 shall not be limited or
restricted in any way and, with respect to any such breach or default under
Section 23.6, Master Tenant shall have the right to pursue any and all remedies
available to Master Tenant against Landlord or its members and managers.
23.20.    Master Tenant shall deliver to each Lender the reports required under
any Permitted Mortgage or pursuant to any Lender Requirements. Master tenant
promptly shall notify Landlord of the date and contents of any such delivery.
Landlord agrees that any information provided to it pursuant to this Section
shall remain confidential and shall not, except as otherwise required by
applicable law or judicial order, be disclosed to anyone except (i) Landlord’s
employees, attorneys and financial consultants (ii) any potential purchasers of
the Project, (iii) any potential lender associated with any possible refinancing
of the loan secured by a Permitted Mortgage, and (iv) to the extent required
under a Permitted Mortgage, to the holder of the Permitted Mortgage.

24.Indemnification by Master Tenant.
24.1.    Master Tenant shall indemnify, defend and hold Landlord and its
shareholders, officers, directors and employees harmless from any and all
claims, demands, causes of action, losses, damages, fines, penalties,
liabilities, costs and expenses, including reasonable attorneys’ fees and court
costs, sustained or incurred by or asserted against Landlord by reason of the
acts of Master Tenant which arise out of the gross negligence, willful
misconduct or fraud of Master Tenant, its agents or employees or Master Tenant’s
breach of this Agreement. If any person or entity makes a claim or institutes a
suit against Landlord on a matter for which Landlord claims the benefit of the
foregoing indemnification, then (a) Landlord shall give Master Tenant prompt
notice thereof in writing; (b) Master Tenant may defend such a claim or action
by counsel of its own choosing provided such counsel is reasonably satisfactory
to Landlord; and (c) neither Landlord nor Master Tenant shall settle any claim
without the other’s written or electronic consent.
24.2.    Master Tenant acknowledges that Landlord may enter into Loan Documents,
which may include provisions for personal liability for Landlord on certain
“nonrecourse carve-outs.” Master Tenant hereby agrees that to the extent that
Landlord is required to make payments on such indemnification as a direct result
of (i) Master Tenant’s fraud, willful misconduct or misappropriation, (ii)
Master Tenant’s commission of a criminal act, (iii) the misapplication by Master
Tenant of any funds derived from the Project received by Master Tenant,
including any failure to apply such proceeds in accordance with Lender
Requirements, or (iv) damage or destruction to the Project caused by acts of
Master Tenant that are grossly negligent, Master Tenant will indemnify Landlord
for any such liability that was caused by such actions.

25.Jurisdiction and Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State in which the Project is located without
regard to any applicable conflicts of laws principles that would require the
application of the law of any other jurisdiction. All actions arising out of or
relating to this Agreement shall be heard and determined exclusively by a court
of competent jurisdiction located in Chicago, Illinois, and each party hereto
expressly and irrevocably consents and submits to personal jurisdiction therein.




33



--------------------------------------------------------------------------------








26.Waiver of Jury Trial. Landlord and Master Tenant hereby each waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matters whatsoever arising out of or in any way
connected with this Agreement, the relationship of Landlord and Master Tenant,
Master Tenant’s use or occupancy of said Project, or any claim or injury or
damage (to the extent such waiver is enforceable by law in such circumstance),
and any emergency statutory or any other statutory remedy.

27.Easements; Estoppels; Attornment.
27.1.    Master Tenant agrees that Landlord shall have the right, at one or more
times during the Term to grant public utility easements, over, under or across
the Project; provided, however, that such grants do not unreasonably interfere
with Master Tenant’s development or use of the Project, such easements are
located in the landscaped area of the Project and are at no additional cost or
expense to Master Tenant. The parties shall mutually cooperate in fixing the
exact location in the future of such items.
27.1.1.    Estoppel Certificates. Master Tenant agrees that within twenty (20)
days after request by Landlord, to execute, acknowledge and deliver to and in
favor of any proposed Lender or purchaser of the Project, an estoppel
certificate stating: (i) whether this Agreement is in full force and effect;
(ii) whether this Agreement has been modified or amended and, if so, identifying
and describing any such modification or amendment; (iii) the commencement and
expiration dates of this Agreement; (iv) whether Master Tenant is in possession
of the Project and open and operating the Project; (v) the date to which rent
and any other charges have been paid; (vi) whether Master Tenant or any
guarantor of the Lease is presently the subject of any proceeding pursuant to
the United States Bankruptcy Code of 1978, as amended; (vii) whether such party
knows of any default on the part of the other party or has any claim against the
other party and, if so, specifying the nature of such default or claim; (viii)
whether Master Tenant is entitled to any credits, reductions, offsets, defenses,
free rent, rent concessions or abatements of rent under the Lease or otherwise
against the payment of rent or other charges under this Agreement; and (ix) any
other reasonable information that may be required in the estoppel.
27.1.2.    Attornment by Master Tenant. Master Tenant shall, in the event any
proceedings are brought for the foreclosure of, or in the event of the exercise
of the power of sale under, any Permitted Mortgage prior in lien to this
Agreement made by Landlord, attorn to the purchaser upon any such foreclosure or
sale and recognize such purchaser as Landlord under this Agreement, provided
such purchaser assumes in writing Landlord’s obligations under this Agreement,
subject to the terms of any non-disturbance agreement between Master Tenant and
the holders of the Permitted Mortgage.

28.Coordination with Loan Documents. In the event of conflict, this Agreement
shall be subordinate to the terms and conditions set forth in the Loan Documents
relating to Master Tenant. Notwithstanding anything to the contrary in this
Agreement, Master Tenant shall comply with the representations, warranties,
covenants and other requirements of the Loan Documents relating to Master
Tenant, as set forth in the Loan Documents.

29.Time is of the essence. Time is of the essence for each and every provision
of this Agreement.
[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, Landlord and Master Tenant have hereunto set their
respective hands the day and year first above written.






34



--------------------------------------------------------------------------------







MASTER TENANT:


[●]


By:    _______________________________
Name:    
Title:
Authorized Signatory







LANDLORD:


[●]


By:    [●], its manager and signatory trustee


By:    _______________________________
Name:    
Title:
Authorized Signatory








